Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

 

BETWEEN

 

FUND VII AND FUND VIII ASSOCIATES

 

AND

 

MARCENT DEVELOPMENT COMPANY, INC.

 

3011 SW WILLISTON ROAD

GAINESVILLE, FLORIDA

 

As of November 4, 2005

 

PURCHASE AND SALE AGREEMENT           CH2M HILL           GAINESVILLE, FLORIDA
         



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1. DEFINITIONS

   1

ARTICLE 2. PURCHASE AND SALE

   6

2.1. Agreement to Sell and Purchase the Property

   6

2.2. Permitted Exceptions

   6

2.3. Earnest Money

   6

2.4. Purchase Price

   7

2.5. Independent Contract Consideration

   7

2.6. Closing

   8

ARTICLE 3. PURCHASER’S INSPECTION AND REVIEW RIGHTS

   8

3.1. Due Diligence Inspections

   8

3.2. Deliveries by Seller to Purchaser; Purchaser’s Access to Property Records
of Seller

   9

3.3. Condition of the Property

   10

3.4. Title and Survey

   11

3.5. Service Contracts

   12

3.6. Termination of Agreement

   12

3.7. Confidentiality

   12

ARTICLE 4. REPRESENTATIONS, WARRANTIES AND OTHER AGREEMENTS

   13

4.1. Representations and Warranties of Seller

   13

4.2. Knowledge Defined

   16

4.3. Covenants and Agreements of Seller

   17

4.4. Representations and Warranties of Purchaser

   18

ARTICLE 5. CLOSING DELIVERIES, CLOSING COSTS AND PRORATIONS

   18

5.1. Seller’s Closing Deliveries

   18

5.2. Purchaser’s Closing Deliveries

   21

5.3. Closing Costs

   22

5.4. Prorations and Credits

   22

ARTICLE 6. CONDITIONS TO CLOSING

   24

6.1. Conditions Precedent to Purchaser’s Obligations

   24

6.2. Conditions Precedent to Seller’s Obligations

   25

ARTICLE 7. CASUALTY AND CONDEMNATION

   25

7.1. Casualty

   25

7.2. Condemnation

   26

ARTICLE 8. DEFAULT AND REMEDIES

   27

8.1. Purchaser’s Default

   27

8.2. Seller’s Default

   27

ARTICLE 9. ASSIGNMENT

   28

9.1. Assignment

   28

ARTICLE 10. BROKERAGE COMMISSIONS

   28

10.1. Broker

   28

ARTICLE 11. INDEMNIFICATION

   29

11.1. Indemnification by Seller

   29

11.2. Indemnification by Purchaser

   29

11.3. Limitations on Indemnification

   29

11.4. Survival

   29

 

            PURCHASE AND SALE AGREEMENT           CH2M HILL          
GAINESVILLE, FLORIDA          



--------------------------------------------------------------------------------

11.5. Indemnification as Sole Remedy

   30

ARTICLE 12. MISCELLANEOUS

   30

12.1. Notices

   30

12.2. Possession

   31

12.3. Time Periods

   31

12.4. Publicity

   31

12.5. Discharge of Obligations

   31

12.6. Severability

   31

12.7. Construction

   31

12.8. Sale Notification Letters

   32

12.9. Access to Records Following Closing

   32

12.10. General Provisions

   32

12.11. Like-Kind Exchange

   32

12.12. Attorney’s Fees

   33

12.13. Counterparts

   33

12.14. Effective Agreement

   33

 

            PURCHASE AND SALE AGREEMENT           CH2M HILL          
GAINESVILLE, FLORIDA    ii     



--------------------------------------------------------------------------------

SCHEDULE OF EXHIBITS

 

Exhibit “A”

   Description of Land

Exhibit “B”

   List of Personal Property

Exhibit “C”

   List of Existing Commission Agreements

Exhibit “D”

   Form of Escrow Agreement

Exhibit “E”

   List of Existing Environmental Reports

Exhibit “F”

   Existing Survey

Exhibit “G”

   Lease

Exhibit “H”

   Title Exceptions

Exhibit “I”

   Exception Schedule

Exhibit “J”

   List of Service Contracts

Exhibit “K”

   Form of Tenant Estoppel Certificate

Exhibit “L”

   Property Tax Appeals

Exhibit “M”

   Management Agreement

 

            PURCHASE AND SALE AGREEMENT           CH2M HILL          
GAINESVILLE, FLORIDA          

Schedule of Exhibits

Page 1



--------------------------------------------------------------------------------

SCHEDULE OF CLOSING DOCUMENTS

 

Schedule 1

   Form of Assignment and Assumption of Lease

Schedule 2

   Form of Assignment and Assumption of Option to Lease

Schedule 3

   Form of Assignment and Assumption of Service Contracts

Schedule 4

   Form of Bill of Sale to Personal Property

Schedule 5

   Form of General Assignment of Seller’s Interest in Intangible Property

Schedule 6

   Form of Seller’s Affidavit (for Purchaser’s Title Insurance Purposes)

Schedule 7

   Form of Seller’s Certificate (as to Seller’s Representations and Warranties)

Schedule 8

   Form of Seller’s FIRPTA Affidavit

Schedule 9

   Form of Purchaser’s Certificate (as to Purchaser’s Representations and
Warranties)

 

            PURCHASE AND SALE AGREEMENT           CH2M HILL          
GAINESVILLE, FLORIDA          



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

 

3011 SW WILLISTON ROAD

 

GAINESVILLE, FLORIDA

 

THIS PURCHASE AND SALE AGREEMENT (the “Agreement”), made and entered into as of
the 4th day of November, 2005, by and between FUND VII AND FUND VIII ASSOCIATES,
a Georgia joint venture (“Seller”), and MARCENT DEVELOPMENT COMPANY, INC., a New
York corporation (together with its permitted successors and assigns,
“Purchaser”).

 

WITNESSETH:

 

WHEREAS, Seller desires to sell that certain improved real property commonly
known as “3011 SW Williston Road” located at 3011 SW Williston Road,
Gainesville, Alachua County, Florida, together with certain related personal and
intangible property, and Purchaser desires to purchase such real, personal and
intangible property; and

 

WHEREAS, the parties hereto desire to provide for said sale and purchase on the
terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt, adequacy, and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto hereby covenant and agree
as follows:

 

ARTICLE 1.

DEFINITIONS

 

For purposes of this Agreement, each of the following capitalized terms shall
have the meaning ascribed to such terms as set forth below:

 

“Additional Earnest Money” shall mean the sum of Two Hundred Fifty Thousand and
No/100 Dollars ($250,000.00 U.S.).

 

“Assignment and Assumption of Lease” shall mean the form of assignment and
assumption of the Lease to be executed and delivered by Purchaser and Seller, at
the Closing in the form attached hereto as SCHEDULE 1.

 

“Assignment and Assumption of Option to Lease” shall mean the form of assignment
and assumption of the Option to Lease to be executed and delivered by Purchaser
and Seller, at the Closing in the form attached hereto as SCHEDULE 2.

 

“Assignment and Assumption of Service Contracts” shall mean the form of
assignment and assumption of the Service Contracts to be executed and delivered
by Purchaser and Seller, at the Closing in the form attached hereto as SCHEDULE
3.

 

“Basket Limitation” shall mean an amount equal to Twenty Thousand and No/100
Dollars ($20,000.00).

 

PURCHASE AND SALE AGREEMENT           CH2M HILL           GAINESVILLE, FLORIDA
         



--------------------------------------------------------------------------------

“Bill of Sale” shall mean the form of bill of sale to the Personal Property to
be executed and delivered to Purchaser by Seller as to the Personal Property, at
the Closing in the form attached hereto as SCHEDULE 4.

 

“Broker” shall have the meaning ascribed thereto in Section 10.1 hereof.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banking institutions in the State of Florida are authorized by law or
executive action to close.

 

“Cap Limitation” shall mean an amount equal to five percent (5%) of the Purchase
Price, or Four Hundred Ten Thousand and No/100 Dollars ($410,000.00).

 

“Closing” shall mean the consummation of the purchase and sale of the Property
pursuant to the terms of this Agreement.

 

“Closing Date” shall have the meaning ascribed thereto in Section 2.6 hereof.

 

“Closing Documents” shall mean any certificate, instrument or other document
delivered pursuant to this Agreement.

 

“Commission Agreement” shall have the meaning ascribed thereto in Section 4.1(f)
hereof, and such agreement is more particularly described on EXHIBIT “C”
attached hereto and made a part hereof.

 

“Due Diligence Deliveries” shall have the meaning ascribed thereto in
Section 3.2 hereof.

 

“Due Diligence Material” shall have the meaning ascribed thereto in Section 3.7
hereof.

 

“Earnest Money” shall mean the Initial Earnest Money, together with any
Additional Earnest Money actually paid by Purchaser to Escrow Agent hereunder,
and further together with all interest which accrues thereon as provided in
Section 2.3 hereof and in the Escrow Agreement.

 

“Effective Date” shall mean the date upon which Seller and Purchaser shall have
delivered a fully executed counterpart of this Agreement to the other, which
date shall be inserted in the space provided on page 1 hereof. For the purposes
of determining the Effective Date, a facsimile signature shall be deemed an
original signature.

 

“Environmental Law” shall mean any law, ordinance, rule, regulation, order,
judgment, injunction or decree now or hereafter relating to pollution or
substances or materials which are considered to be hazardous or toxic,
including, without limitation, the Resource Conservation and Recovery Act (42
U.S.C. § 6901 et seq.), the Comprehensive Environmental Response, Compensation
and Liability Act (codified in various sections of 26 U.S.C., 33 U.S.C., 42
U.S.C. and 42 U.S.C. § 9601 et seq.), the Hazardous Materials Transportation Act
(49 U.S.C. § 1801 et seq.), the Clean Water Act (33 U.S.C. § 1251 et seq.), the
Safe Drinking Water Act (21 U.S.C. § 349, 42 U.S.C. § 201 et seq. and § 300 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2061 et seq.), the
Emergency Planning and Community Right to Know Act (42 U.S.C. § 1100 et seq.),
the Clean Air Act (42 U.S.C. § 7401 et seq.), the Occupational Safety & Health
Act (29 U.S.C. § 655 et seq.), the Noise Control Act (42 U.S.C. § 4901 et seq.),
and any state and local

 

PURCHASE AND SALE AGREEMENT           CH2M HILL           GAINESVILLE, FLORIDA
   2     



--------------------------------------------------------------------------------

environmental laws, all amendments and supplements to any of the foregoing and
all regulations and publications promulgated or issued pursuant thereto.

 

“Escrow Agent” shall mean Chicago Title Insurance Company, at its office at 4170
Ashford Dunwoody Road, Suite 460, in Atlanta, Georgia, 30319.

 

“Escrow Agreement” shall mean that certain Escrow Agreement in the form attached
hereto as EXHIBIT “D” entered into among Seller, Purchaser and Escrow Agent with
respect to the Earnest Money.

 

“Existing Environmental Reports” shall mean those certain reports,
correspondence and related materials, if any, more particularly described on
EXHIBIT “E” attached hereto and made a part hereof.

 

“Existing Survey” shall mean that certain survey with respect to the Land, as
more particularly described on EXHIBIT “F” attached hereto and made a part
hereof.

 

“FIRPTA Affidavit” shall mean the form of FIRPTA Affidavit to be executed and
delivered to Purchaser at Closing by Seller as to the Land and Improvements in
the form attached hereto as SCHEDULE 8.

 

“General Assignment” shall mean an assignment by Seller of its interest in
intangible property owned by Seller (being Seller’s interest in the Intangible
Property) and being conveyed as a part of the Property, to be executed by Seller
at Closing, substantially in the form attached hereto as SCHEDULE 5 and made a
part hereto, with such changes thereto as may be agreed upon by Seller and
Purchaser to convey Seller’s intangible property associated with the Property.

 

“Hazardous Substances” shall mean any and all pollutants, contaminants, toxic or
hazardous wastes or any other substances that might pose a hazard to health or
safety, the removal of which may be required or the generation, manufacture,
refining, production, processing, treatment, storage, handling, transportation,
transfer, use, disposal, release, discharge, spillage, seepage or filtration of
which is or shall be restricted, prohibited or penalized under any Environmental
Law (including, without limitation, lead paint, asbestos, urea formaldehyde foam
insulation, petroleum and polychlorinated biphenyls).

 

“Improvements” shall mean all buildings, structures and improvements now or on
the Closing Date situated on the Land, including without limitation, all parking
areas and facilities, improvements and fixtures located on the Land.

 

“Initial Earnest Money” shall mean the sum of Two Hundred Fifty Thousand and
No/100 Dollars ($250,000.00 U.S.).

 

“Inspection Period” shall mean the period expiring at 5:00 P.M. Eastern Standard
Time on November 17, 2005.

 

“Intangible Property” shall mean all intangible property, if any, owned by
Seller and related to the Land, the Improvements and the Personal Property,
including without limitation, the rights and interests, if any, of Seller in and
to the following (to the extent assignable): (i) all assignable plans and
specifications and other architectural and engineering drawings for the Land and
Improvements; (ii) all assignable warranties or guaranties given or made in
respect of the

 

PURCHASE AND SALE AGREEMENT           CH2M HILL           GAINESVILLE, FLORIDA
   3     



--------------------------------------------------------------------------------

Improvements or Personal Property; (iii) all transferable consents,
authorizations, variances or waivers, licenses, permits and approvals from any
governmental or quasi-governmental agency, department, board, commission, bureau
or other entity or instrumentality solely in respect of the Land or
Improvements; and (iv) all of the right, title and interest of Seller in and to
all Service Contracts that Purchaser agrees to assume (or is deemed to have
agreed to assume).

 

“Land” shall mean that certain tract or parcel of real property located in
Alachua County, Florida, which is more particularly described on EXHIBIT “A”
attached hereto, together with all rights, privileges and easements appurtenant
to said real property, and all right, title and interest, if any, of Seller in
and to any land lying in the bed of any street, road, alley or right-of-way,
open or closed, adjacent to or abutting the Land.

 

“Lease” shall mean the lease identified on EXHIBIT “G” attached hereto.

 

“Leasing Agreement” shall mean that certain Exclusive Right to Lease Agreement,
dated as of December 31, 2004, between Seller, as “owner”, and Bosshardt Realty,
as “agent”.

 

“Losses” shall have the meaning ascribed thereto in Section 11.1 hereof.

 

“Monetary Objection” or “Monetary Objections” shall mean (a) any mortgage, deed
to secure debt, deed of trust or similar security instrument encumbering all or
any part of the Property, (b) any mechanic’s, materialman’s or similar lien
(unless resulting from any act or omission of Purchaser or any of its agents,
contractors, representatives or employees or any tenant of the Property),
(c) the lien of ad valorem real or personal property taxes, assessments and
governmental charges affecting all or any portion of the Property which are
delinquent, and (d) any judgment of record against Seller in the county or other
applicable jurisdiction in which the Property is located.

 

“Option to Lease” shall mean that certain Option to Lease, dated as of
December 9, 2004, between Williston Road Investment, LLC, as “Lessor”, and
Seller as “Lessee”, [as the same may be amended by that certain First Amendment
to Option to Lease to be executed by Williston Road Investment, LLC, as
“Lessor”, and Seller as “Lessee”,] providing an option to ground lease
approximately one (1) acre of land contiguous to the Land for additional
parking, all on the terms and conditions set forth therein.

 

“Other Notices of Sale” shall have the meaning ascribed thereto in
Section 5.1(r) hereof.

 

“Permitted Exceptions” shall mean, collectively, (a) liens for taxes,
assessments and governmental charges not yet due and payable or due and payable
but not yet delinquent with respect to the Land and Improvements, (b) the Lease
affecting the Land and Improvements, (c) such state of facts as would be
disclosed by a current survey of the Land, (d) the matters set forth on EXHIBIT
“H” attached hereto and made part hereof or otherwise disclosed in the Title
Commitment, and (e) such other easements, restrictions and encumbrances with
respect to the Land and Improvements that do not constitute Monetary Objections,
and that are approved (or are deemed approved) by Purchaser in accordance with
the provisions of Section 3.4 hereof.

 

“Personal Property” shall mean all carpeting, draperies, appliances, personal
property (excluding any computer software which is either licensed to Seller or
which Seller deems proprietary), machinery, apparatus and equipment owned by
Seller and currently used

 

PURCHASE AND SALE AGREEMENT           CH2M HILL           GAINESVILLE, FLORIDA
   4     



--------------------------------------------------------------------------------

exclusively in the operation, repair and maintenance of the Land and
Improvements and situated thereon, as generally described on EXHIBIT “B”
attached hereto and made a part hereof. The Personal Property does not include
any property owned by tenants, contractors or licensees, and shall be conveyed
by Seller to Purchaser subject to depletions, replacements and additions in the
ordinary course of Seller’s business.

 

“Property” shall have the meaning ascribed thereto in Section 2.1 hereof.

 

“Purchase Price” shall be the amount specified in Section 2.4 hereof.

 

“Purchaser-Related Entities” shall have the meaning ascribed thereto in
Section 11.1 hereof.

 

“Purchaser Waived Breach” shall have the meaning ascribed thereto in
Section 11.3 hereof.

 

“Purchaser’s Certificate” shall have the meaning ascribed thereto in
Section 5.2(e) hereof.

 

“Purchaser’s Counsel” shall mean Lowndes, Drosdick, Doster, Kantor & Reed, 215
North Eola Drive, Orlando, Florida 32808, Attention: Jeffrey T. Bankowitz.

 

“Right of Entry Agreement” shall mean that certain Right of Entry Agreement,
dated as of October 29, 2005, between Seller and Purchaser.

 

“Seller-Related Entities” shall have the meaning ascribed thereto in
Section 11.2 hereof.

 

“Seller’s Affidavit” shall mean the form of owner’s affidavit to be given by
Seller at Closing to the Title Company in the form attached hereto as SCHEDULE
6.

 

“Seller’s Certificate” shall mean the form of certificate to be executed and
delivered by Seller to Purchaser at the Closing with respect to the truth and
accuracy of Seller’s warranties and representations contained in this Agreement
(modified and updated as the circumstances require), in the form attached hereto
as SCHEDULE 7.

 

“Seller’s Counsel” shall mean Troutman Sanders LLP, Bank of America Plaza, Suite
5200, 600 Peachtree Street, N.E., Atlanta, Georgia 30308-2216, Attention: John
W. Griffin and Leslie Fuller Secrest.

 

“Service Contracts” shall mean all those certain contracts and agreements more
particularly described as Service Contracts on EXHIBIT “J” attached hereto and
made a part hereof relating to the repair, maintenance or operation of the Land,
Improvements or Personal Property which will extend beyond the Closing Date,
including, without limitation, all equipment leases.

 

“Special Warranty Deed” shall have the meaning ascribed thereto in
Section 5.1(a).

 

“Survey” shall have the meaning ascribed thereto in Section 3.4 hereof.

 

“Taxes” shall have the meaning ascribed thereto in Section 5.4(a) hereof.

 

PURCHASE AND SALE AGREEMENT           CH2M HILL           GAINESVILLE, FLORIDA
   5     



--------------------------------------------------------------------------------

“Tenant Estoppel Certificate” shall mean the certificate to be sought from the
tenant under the Lease in substantially the form attached hereto as EXHIBIT “K”;
provided, however, if the Lease provides for the form or content of an estoppel
certificate from the tenant thereunder, the Tenant Estoppel Certificate with
respect to the Lease may be in the form as called for therein.

 

“Tenant Inducement Costs” shall mean any out-of-pocket payments required under a
Lease to be paid by the landlord thereunder to or for the benefit of the tenant
thereunder which is in the nature of a tenant inducement, including
specifically, but without limitation, tenant improvement costs, lease buyout
payments, and moving, design, refurbishment and costs.

 

“Tenant Notice of Sale” shall have the meaning ascribed thereto in
Section 5.1(q) hereof.

 

“Title Company” shall mean Chicago Title Insurance Company.

 

“Title Commitment” shall have the meaning ascribed thereto in Section 3.4
hereof.

 

“Title Notice” shall have the meaning ascribed thereto in Section 3.4 hereof.

 

ARTICLE 2.

PURCHASE AND SALE

 

2.1. Agreement to Sell and Purchase the Property. Subject to and in accordance
with the terms and provisions of this Agreement, Seller agrees to sell and
Purchaser agrees to purchase, the following property (collectively, the
“Property”):

 

(a) the Land;

 

(b) the Improvements;

 

(c) all right, title and interest of Seller as “landlord” or “lessor” in and to
the Lease;

 

(d) the Personal Property;

 

(e) the Intangible Property; and

 

(f) the Option to Lease.

 

2.2. Permitted Exceptions. The Property shall be conveyed subject to the matters
which are, or are deemed to be, Permitted Exceptions.

 

2.3. Earnest Money.

 

(a) Prior to the date hereof, Purchaser has delivered the Initial Earnest Money
to Escrow Agent by federal wire transfer, which Initial Earnest Money shall be
held and released by Escrow Agent in accordance with the terms of the Escrow
Agreement.

 

(b) On or before the expiration of the Inspection Period, Purchaser shall
deliver the Additional Earnest Money to Escrow Agent by federal wire transfer,
payable to Escrow Agent, which Additional Earnest Money shall be held and
released by Escrow Agent in accordance with the terms of the Escrow Agreement.
Seller and Purchaser mutually acknowledge and agree that

 

PURCHASE AND SALE AGREEMENT           CH2M HILL           GAINESVILLE, FLORIDA
   6     



--------------------------------------------------------------------------------

time is of the essence in respect of Purchaser’s timely deposit of the
Additional Earnest Money with Escrow Agent; and that if Purchaser fails to
timely deposit the Additional Earnest Money with Escrow Agent, this Agreement
shall terminate, Escrow Agent shall return the Initial Earnest Money (and any
interest earned thereon) to Purchaser, and neither party hereto shall have any
further rights or obligations hereunder, except those provisions of this
Agreement which by their express terms survive the termination of this
Agreement.

 

(c) The Earnest Money shall be applied to the Purchase Price at the Closing and
shall otherwise be held, refunded, or disbursed in accordance with the terms of
the Escrow Agreement and this Agreement. Interest and other income from time to
time earned on the Earnest Money shall be earned for the account of Purchaser,
and shall be a part of the Earnest Money; and the Earnest Money hereunder shall
be comprised of the Initial Earnest Money and the Additional Earnest Money (to
the extent actually deposited by Purchaser with Escrow Agent as provided herein)
and all such interest and other income.

 

2.4. Purchase Price. Subject to adjustment and credits as otherwise specified in
this Section 2.4 and elsewhere in this Agreement, the purchase price (the
“Purchase Price”) to be paid by Purchaser to Seller for the Property shall be
the sum of EIGHT MILLION TWO HUNDRED THOUSAND AND NO/100 DOLLARS ($8,200,000.00
U.S.). The Purchase Price shall be paid by Purchaser to Seller at the Closing as
follows:

 

(a) The Earnest Money shall be paid by Escrow Agent to Seller at Closing; and

 

(b) At Closing, the balance of the Purchase Price, after applying, as partial
payment of the Purchase Price, the Earnest Money, and subject to prorations and
other adjustments specified in this Agreement, shall be paid by Purchaser in
immediately available funds to the Title Company, for further delivery to an
account or accounts designated by Seller. If the amount due from Purchaser
pursuant to this Agreement is not received by the Title Company on or before the
later of 3:00 p.m. Eastern Standard Time or in sufficient time for reinvestment
on the Closing Date, then the Closing shall be delayed by one (1) Business Day;
provided, however, that if the day set for Closing is the outside date for
Closing (after taking into account all applicable extensions of such date
pursuant to this Agreement), then in such event, (x) the Closing shall not be
delayed but shall occur on such day so long as the amount due from Purchaser is
received by the Title Company in immediately available funds by the close of
business on such day, and Purchaser shall reimburse Seller for loss of interest
due to the inability to reinvest Seller’s funds on the Closing Date, calculated
at the rate of eight percent (8%) per annum (calculated on a per diem basis,
using a 365-day year), or (y) if the amount due from Purchaser has not been
received by the Title Company in immediately available funds by the close of
business on such day, Closing shall not be delayed, Purchaser shall be in
default hereunder, and Seller may exercise any and all remedies available to
Seller on account of such default. The provisions of the preceding sentence of
this Section 2.4(b) shall survive the Closing.

 

2.5. Independent Contract Consideration. In addition to, and not in lieu of the
delivery to Escrow Agent of the Earnest Money, concurrently with Purchaser’s
execution and delivery of this Agreement to Seller, Purchaser shall deliver to
Seller Purchaser’s check, payable to the order to Seller, in the amount of One
Hundred and No/100 Dollars ($100.00). Seller and Purchaser hereby mutually
acknowledge and agree that said sum represents adequate bargained for
consideration for Seller’s execution and delivery of this Agreement and
Purchaser’s right to

 

            PURCHASE AND SALE AGREEMENT           CH2M HILL          
GAINESVILLE, FLORIDA    7     



--------------------------------------------------------------------------------

inspect the Property pursuant to Article 3. Said sum is in addition to and
independent of any other consideration or payment provided for in this Agreement
and is nonrefundable in all events.

 

2.6. Closing. The consummation of the sale by Seller and purchase by Purchaser
of the Property (the “Closing”) shall be held on or before December 7, 2005.
Subject to the foregoing, the Closing shall take place at an office in the
metropolitan Atlanta, Georgia, area, and at such specific place, time and date
(the “Closing Date”) as shall be designated by Purchaser in a written notice to
Seller not less than three (3) Business Days prior to Closing. If Purchaser
fails to give such notice of the Closing Date, the Closing shall be at the
offices of the Title Company, 4170 Ashford Dunwoody Road, Suite 460, Atlanta,
Georgia 30399, at 10:00 a.m. on December 7, 2005. It is contemplated that the
transaction shall be closed with the concurrent delivery of the documents of
title and the payment of the Purchase Price. Notwithstanding the foregoing,
there shall be no requirement that Seller and Purchaser physically meet for the
Closing, and all documents and funds to be delivered at the Closing shall be
delivered to the Title Company unless the parties hereto mutually agree
otherwise. Seller and Purchaser agree to use reasonable efforts to complete all
requirements for the Closing prior to the Closing Date.

 

ARTICLE 3.

PURCHASER’S INSPECTION AND REVIEW RIGHTS

 

3.1. Due Diligence Inspections.

 

(a) From and after the Effective Date until the Closing Date or earlier
termination of the inspection rights of Purchaser under this Agreement, Seller
shall permit Purchaser and its authorized representatives to inspect the
Property, to perform due diligence and environmental investigations, to examine
the records of Seller with respect to the Property, and make copies thereof, at
such times during normal business hours as Purchaser or its representatives may
request. All such inspections shall be nondestructive in nature, and
specifically shall not include any physically intrusive testing. All such
inspections shall be performed in such a manner to minimize any interference
with the business of the tenant under the Lease, and, in each case, in
compliance with the rights and obligations of Seller as landlord under the
Lease. Purchaser agrees that Purchaser shall make no contact with and shall not
interview the tenant without at least two (2) Business Days’ advance written
notice to Seller. All inspection fees, appraisal fees, engineering fees and all
other costs and expenses of any kind incurred by Purchaser relating to the
inspection of the Property shall be solely Purchaser’s expense. Seller reserves
the right to have a representative present at the time of making any such
inspection and at the time of any such interview with the tenant. Purchaser
shall notify Seller not less than two (2) Business Days in advance of making any
such inspection.

 

(b) If the Closing is not consummated hereunder, Purchaser shall promptly
deliver to Seller (if contractually permitted to do so) copies of all reports,
surveys and other information furnished to Purchaser by third parties in
connection with such inspections; provided, however, that delivery of such
copies and information shall be without warranty or representation whatsoever,
express or implied, including, without limitation, any warranty or
representation as to ownership, accuracy, adequacy or completeness thereof or
otherwise. Purchaser shall use commercially reasonable efforts to avoid any
contractual obligations prohibiting the delivery to Seller of copies of such
reports, surveys and information; and provided further that Seller agrees to
reimburse Purchaser for the cost and expense of copying and delivering such
materials to

 

PURCHASE AND SALE AGREEMENT           CH2M HILL           GAINESVILLE, FLORIDA
   8     



--------------------------------------------------------------------------------

Seller (but not for the cost of obtaining such reports from third party
consultants). This Section 3.1(b) shall survive the termination of this
Agreement.

 

(c) To the extent that Purchaser or any of its representatives, agents or
contractors damages or disturbs the Property or any portion thereof, Purchaser
shall return the same to substantially the same condition which existed
immediately prior to such damage or disturbance. Purchaser hereby agrees to and
shall indemnify, defend and hold harmless Seller from and against any and all
expense, loss or damage which Seller may incur (including, without limitation,
reasonable attorney’s fees actually incurred) as a result of any act or omission
of Purchaser or its representatives, agents or contractors. Said indemnification
shall not extend to pre-existing conditions merely discovered by Purchaser. Said
indemnification agreement shall survive the Closing, or earlier termination of
this Agreement. Purchaser shall maintain and shall ensure that Purchaser’s
consultants and contractors maintain commercial general liability insurance in
an amount not less than $2,000,000, combined single limit, and in form and
substance adequate to insure against all liability of Purchaser and its
consultants and contractors, respectively, and each of their respective agents,
employees and contractors, arising out of inspections and testing of the
Property or any part thereof made on Purchaser’s behalf. Purchaser agrees to
provide to Seller a certificate of insurance with regard to each applicable
liability insurance policy prior to any entry upon the Property by Purchaser or
its consultants or contractors, as the case may be, pursuant to this
Section 3.1.

 

3.2. Deliveries by Seller to Purchaser; Purchaser’s Access to Property Records
of Seller.

 

(a) Seller and Purchaser acknowledge that all of the following (the “Due
Diligence Deliveries”) either have been or shall be delivered or made available
to Purchaser (and Purchaser further acknowledges that no additional items are
required to be delivered by Seller to Purchaser except as may be expressly set
forth in other provisions of this Agreement):

 

  (i) Copies of current property tax bills with respect to the Property.

 

  (ii) Copies of operating statements for the past twenty-four (24) months with
respect to the Property.

 

  (iii) Copies of the Lease and any guarantees relating thereto existing as of
the Effective Date.

 

  (iv) Copies of the Commission Agreements.

 

  (v) Copies of all Service Contracts currently in place.

 

  (vi) Copies of the Existing Survey.

 

  (vii) A copy of Seller’s existing title insurance policy with respect to the
Land and Improvements.

 

  (viii) A copy of the Existing Environmental Report.

 

  (ix) Copies of all certificates of occupancy with respect to the Property
which are in Seller’s possession.

 

            PURCHASE AND SALE AGREEMENT           CH2M HILL          
GAINESVILLE, FLORIDA    9     



--------------------------------------------------------------------------------

  (x) A copy of the existing zoning letter obtained by Seller with respect to
the Property.

 

(b) From the Effective Date until the last Closing Date under this Agreement, or
earlier termination of this Agreement, Seller shall allow Purchaser and
Purchaser’s representatives, on reasonable advance notice and during normal
business hours, to have access to Seller’s existing non-confidential books,
records and files relating to the Properties, at the office of Seller at 6200
The Corners Parkway, Norcross, Georgia 30092, for the purpose of inspecting and
(at Purchaser’s expense) copying the same, including, without limitation, copies
of any financial statements or other financial information of the tenant under
the Lease (and the lease guarantors, if any), written information relative to
the tenant’s payment history, and tenant correspondence, to the extent Seller
has the same in its possession; available surveys, construction plans and
specifications, copies of any permits, licenses or other similar documents,
available records of any operating costs and expenses and similar materials
relating to the construction, operation, maintenance, repair, management and
leasing of the Property, to the extent any or all of the same are in the
possession of Seller, subject, however, to the limitations of any
confidentiality or nondisclosure agreement to which Seller may be bound, and
provided that Seller shall not be required to deliver or make available to
Purchaser any appraisals, third party property condition reports (other than the
Existing Environmental Reports) obtained by Seller in connection with the
Property, strategic plans for the Property, internal analyses, information
regarding the marketing for sale of the Property, submissions relating to
Seller’s obtaining of corporate or partnership authorization, attorney and
accountant work product, attorney-client privileged documents, or other
information in the possession or control of Seller which Seller reasonably deems
confidential or proprietary. Alternatively, at Purchaser’s request and at
Purchaser’s cost and expense, and subject to the provisions hereof, Seller will
make copies of non-confidential and non-proprietary due diligence materials
relating to the Property as may be reasonably requested by Purchaser in writing
and as may be in Seller’s possession, and will deliver the same to Purchaser.
Purchaser acknowledges and agrees, however, that Seller makes no representation
or warranty of any nature whatsoever, express or implied, with respect to the
ownership, enforceability, accuracy, adequacy or completeness or otherwise of
any of such records, evaluations, data, investigations, reports or other
materials. If the Closing contemplated hereunder fails to take place for any
reason, or if Purchaser or Seller elect to terminate the inspection rights of
Purchaser under the Right of Entry Agreement or this Agreement, Purchaser shall
promptly return (or certify as having destroyed) all copies of materials copied
from the books, records and files of Seller or furnished by Seller or Seller’s
representatives relating to the Property. It is understood and agreed that
Seller shall not have any obligation to obtain, commission or prepare any such
books, records, files, reports or studies not now in the possession or control
of Seller.

 

3.3. Condition of the Property.

 

(a) Seller recommends that Purchaser employ one or more independent engineering
and/or environmental professionals to perform engineering, environmental and
physical assessments on Purchaser’s behalf in respect of the Property and the
condition thereof. Purchaser and Seller mutually acknowledge and agree that the
Property is being sold in an “AS IS” condition and “WITH ALL FAULTS,” known or
unknown, contingent or existing. Purchaser has the sole responsibility to fully
inspect the Property, to investigate all matters relevant thereto, including,
without limitation, the condition of the Property, and to reach its own,
independent evaluation of any risks (environmental or otherwise) or rewards
associated with the ownership,

 

PURCHASE AND SALE AGREEMENT           CH2M HILL           GAINESVILLE, FLORIDA
   10     



--------------------------------------------------------------------------------

leasing, management and operation of the Property. Effective as of the Closing
and except as expressly set forth in this Agreement, Purchaser hereby waives and
releases Seller and its officers, directors, shareholders, partners, agents,
affiliates, employees and successors and assigns from and against any and all
claims, obligations and liabilities arising out of or in connection with the
Property.

 

(b) To the fullest extent permitted by law, Purchaser does hereby
unconditionally waive and release Seller and its officers, directors,
shareholders, partners, agents, affiliates and employees from any present or
future claims and liabilities of any nature arising from or relating to the
presence or alleged presence of Hazardous Substances in, on, at, from, under or
about the Property or any adjacent property, including, without limitation, any
claims under or on account of any Environmental Law, regardless of whether such
Hazardous Substances are located in, on, at, from, under or about the Property
or any adjacent property prior to or after the date hereof (collectively,
“Environmental Liabilities”); provided, however, that the foregoing release as
it applies to Seller, its officers, directors, shareholders, partners, agents,
affiliates and employees, shall not release Seller or its general partners from
any Environmental Liabilities of (i) Seller relating to any Hazardous Substances
which may be placed, located or released on the Property by Seller after the
date of Closing, or (ii) the general partners of Seller relating to any
Hazardous Substances which may be placed, located or released on the Property by
Seller after the date of Closing. The terms and provisions of this Section 3.3
shall survive the Closing.

 

3.4. Title and Survey. Prior to execution of this Agreement, Seller ordered from
the Title Company a preliminary title commitment with respect to the Property
issued in favor of Purchaser (the “Title Commitment”). Seller has directed the
Title Company to make a copy of the Title Commitment, and copies of all
underlying recorded exceptions referenced in the Title Commitment, available to
Purchaser on the Title Company’s website. At any time following the execution
and delivery of the Right of Entry Agreement, Purchaser may arrange, at its
expense, for the preparation of one or more updates of the Existing Survey (each
and together, the “Survey”). Purchaser shall make copies of any such Survey
available to Seller prior to Closing. Purchaser shall have until the earlier of
five (5) business days following Seller’s receipt of the Survey or November 17,
2005, to give written notice (the “Title Notice”) to Seller of such objections
as Purchaser may have to any exceptions to title disclosed in the Title
Commitment or in any Survey or otherwise in Purchaser’s examination of title.
Seller shall have the right, but not the obligation (except as to Monetary
Objections), to attempt to remove, satisfy or otherwise cure any exceptions to
title to which the Purchaser so objects. Within five (5) Business Days after
receipt of Purchaser’s Title Notice, Seller shall give written notice to
Purchaser informing the Purchaser of Seller’s election with respect to such
objections. If Seller fails to give written notice of election within such five
(5) Business Day period, Seller shall be deemed to have elected not to attempt
to cure the objections (other than Monetary Objections). If Seller elects to
attempt to cure any objections, Seller shall be entitled to one or more
reasonable adjournments of the Closing of up to but not beyond the thirtieth
(30th) day following the initial date set for the Closing to attempt such cure,
but, except for Monetary Objections, Seller shall not be obligated to expend any
sums, commence any suits or take any other action to effect such cure. Except as
to Monetary Objections, if Seller elects, or is deemed to have elected, not to
cure any exceptions to title to which Purchaser has objected or if, after
electing to attempt to cure, Seller determines that it is unwilling or unable to
remove, satisfy or otherwise cure any such exceptions, Purchaser’s sole remedy
hereunder in such event shall be either (i) to accept title to the Property
subject to such exceptions as if Purchaser had not objected thereto and without
reduction of the

 

PURCHASE AND SALE AGREEMENT           CH2M HILL           GAINESVILLE, FLORIDA
   11     



--------------------------------------------------------------------------------

Purchase Price, or (ii) to terminate this Agreement within three (3) Business
Days after receipt of written notice from Seller either of Seller’s election not
to attempt to cure any objection or of Seller’s determination, having previously
elected to attempt to cure, that Seller is unable or unwilling to do so,
whereupon Escrow Agent shall return the Earnest Money to Purchaser.
Notwithstanding anything to the contrary contained elsewhere in this Agreement,
Seller shall be obligated to cure or satisfy all Monetary Objections at or prior
to Closing, and Seller may use the proceeds of the Purchase Price at Closing for
such purpose.

 

3.5. Service Contracts. Prior to the expiration of the Inspection Period,
Purchaser will designate in a written notice to Seller which Service Contracts
Purchaser will assume and which Service Contracts will be terminated by Seller
at Closing, and whether Purchaser will assume the Leasing Agreement; provided,
however, that Seller shall not be obligated to terminate, and Purchaser shall
assume Seller’s obligations arising from and after Closing under, all Service
Contracts which cannot be terminated by Seller upon no more than thirty
(30) days prior notice or which can be terminated by Seller only upon payment of
a fee, premium, penalty or other form of early termination compensation.
Purchaser will assume the obligations arising from and after the Closing Date
under those Service Contracts and, if applicable, the Leasing Agreement, which
Purchaser has designated will not be terminated. Seller, without cost to
Purchaser, shall terminate at Closing all Service Contracts that are not so
assumed, to the extent any relates to the Property; and if requested by
Purchaser, Seller also shall terminate the Leasing Agreement at Closing. If
Purchaser fails to notify Seller in writing on or prior to the expiration of the
Inspection Period of any Service Contracts or the Leasing Agreement that
Purchaser does not desire to assume at Closing, Purchaser shall be deemed to
have elected to assume all such Service Contracts and the Leasing Agreement and
to have waived its right to require Seller to terminate such Service Contracts
and the Leasing Agreement at Closing.

 

3.6. Termination of Agreement. Purchaser shall have until the expiration of the
Inspection Period to determine, in Purchaser’s sole opinion and discretion, the
suitability of the Property for acquisition by Purchaser or Purchaser’s
permitted assignee. Purchaser shall have the right to terminate this Agreement
at any time on or before said time and date of expiration of the Inspection
Period by giving written notice to Seller of such election to terminate. If
Purchaser so elects to terminate this Agreement pursuant to this Section 3.6,
Escrow Agent shall pay the Earnest Money to Purchaser, whereupon, except for
those provisions of this Agreement which by their express terms survive the
termination of this Agreement, no party hereto shall have any other or further
rights or obligations under this Agreement. If Purchaser fails to so terminate
this Agreement prior to the expiration of the Inspection Period, Purchaser shall
have no further right to terminate this Agreement pursuant to this Section 3.6.
The parties acknowledge that this Agreement shall not be void or voidable for
lack of mutuality.

 

3.7. Confidentiality. All information acquired by Purchaser or any of its
designated representatives (including by way of example, but not in limitation,
the officers, directors, shareholders and employees of Purchaser, and
Purchaser’s engineers, consultants, counsel and potential lenders, and the
officers, directors, shareholders and employees of each of them) with respect to
the Property, whether delivered by Seller or any representatives of Seller or
obtained by Purchaser as a result of its inspection and investigation of the
Property, examination of the books, records and files of Seller in respect of
the Property, or otherwise (collectively, the “Due Diligence Material”) shall be
used solely for the purpose of determining whether the Property is suitable for
Purchaser’s acquisition and ownership thereof and for no other purpose
whatsoever. Prior to Closing, the terms and conditions which are contained in
this Agreement and all Due

 

PURCHASE AND SALE AGREEMENT           CH2M HILL           GAINESVILLE, FLORIDA
   12     



--------------------------------------------------------------------------------

Diligence Material which is not published as public knowledge or which is not
generally available in the public domain shall be kept in strict confidence by
Purchaser and shall not be disclosed to any individual or entity other than to
those authorized representatives of Purchaser and Purchaser’s prospective and
actual counsel, accountants, professionals, consultants, attorneys and lenders,
who need to know the information for the purpose of assisting Purchaser in
evaluating the Property for Purchaser’s potential acquisition thereof; provided,
however, that Purchaser shall have the right to disclose any such information if
required by applicable law or as may be necessary in connection with any court
action or proceeding with respect to this Agreement. Purchaser shall and hereby
agrees to indemnify and hold Seller harmless from and against any and all loss,
liability, cost, damage or expense that Seller may suffer or incur (including,
without limitation, reasonable attorneys’ fees actually incurred) as a result of
the unpermitted disclosure of any of the Due Diligence Material to any
individual or entity other than an appropriate representative of Purchaser and
Purchaser’s prospective and actual counsel, accountants, professionals,
consultants, attorneys and lenders and/or the use of any Due Diligence Material
for any purpose other than as herein contemplated and permitted. The foregoing
indemnity shall not extend to disclosure of any Due Diligence Material (i) as
may be required by applicable law, or (ii) that is or becomes public knowledge
other than by virtue of a breach of Purchaser’s covenant under this Section 3.7.
If Purchaser or Seller elect to terminate this Agreement pursuant to any
provision hereof permitting such termination, or if the Closing contemplated
hereunder fails to occur for any reason, Purchaser will promptly return to
Seller all Due Diligence Material in the possession of Purchaser and any of its
representatives, and destroy all copies, notes or abstracts or extracts thereof,
as well as all copies of any analyses, compilations, studies or other documents
prepared by Purchaser or for its use (whether in written or electronic form)
containing or reflecting any Due Diligence Material. In the event of a breach or
threatened breach by Purchaser or any of its representatives of this
Section 3.7, Seller shall be entitled, in addition to other available remedies,
to an injunction restraining Purchaser or its representatives from disclosing,
in whole or in part, any of the Due Diligence Material and any of the terms and
conditions of this Agreement. Nothing contained herein shall be construed as
prohibiting or limiting Seller from pursuing any other available remedy, in law
or in equity, for such breach or threatened breach; provided, however, that
Seller shall have no right to terminate this Agreement for such breach or
threatened breach. The provisions of this Section shall survive any termination
of this Agreement.

 

ARTICLE 4.

REPRESENTATIONS, WARRANTIES AND OTHER AGREEMENTS

 

4.1. Representations and Warranties of Seller. Seller hereby makes the following
representations and warranties to Purchaser:

 

(a) Organization, Authorization and Consents.

 

  (i) Seller has the right, power and authority to enter into this Agreement and
to sell the Property in accordance with the terms and provisions of this
Agreement, to engage in the transaction contemplated in this Agreement and to
perform and observe all of the terms and provisions hereof.

 

  (ii) Seller is a duly organized and validly existing joint venture under the
laws of the State of Georgia, whose joint venture partners are Wells Real Estate
Fund VII, L.P. and Wells Real Estate Fund VIII, L.P.

 

PURCHASE AND SALE AGREEMENT           CH2M HILL           GAINESVILLE, FLORIDA
   13     



--------------------------------------------------------------------------------

  (iii) Wells Real Estate Fund VII, L.P. is a duly organized and validly
existing limited partnership under the laws of the State of Georgia, whose
general partners are Leo F. Wells, III and Wells Partners, L.P., a Georgia
limited partnership.

 

  (iv) Wells Real Estate Fund VIII, L.P. is a duly organized and validly
existing limited partnership under the laws of the State of Georgia, whose
general partners are Leo F. Wells, III and Wells Partners, L.P., a Georgia
limited partnership.

 

  (v) Wells Partners, L.P. is a duly formed and validly existing limited
partnership under the laws of the State of Georgia, whose general partner is
Wells Capital, Inc.

 

  (vi) Wells Capital, Inc. is a duly organized and validly existing corporation
under the laws of the State of Georgia.

 

(b) Action of Seller, Etc. Seller has taken all necessary action to authorize
the execution, delivery and performance of this Agreement, and upon the
execution and delivery of any document to be delivered by Seller on or prior to
the Closing, this Agreement and such document shall constitute the valid and
binding obligation and agreement of Seller, enforceable against Seller in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors.

 

(c) No Violations of Agreements. Neither the execution, delivery or performance
of this Agreement by Seller, nor compliance with the terms and provisions
hereof, will result in any breach of the terms, conditions or provisions of, or
conflict with or constitute a default under, or result in the creation of any
lien, charge or encumbrance upon the Property or any portion thereof pursuant to
the terms of any indenture, deed to secure debt, mortgage, deed of trust, note,
evidence of indebtedness or any other agreement or instrument by which Seller is
bound.

 

(d) Litigation. To Seller’s knowledge, and except as disclosed on EXHIBIT “I”
attached hereto, Seller has not received written notice of any pending or
threatened suit, action or proceeding, which (i) if determined adversely to
Seller, materially and adversely affects the use or value of the Property, or
(ii) questions the validity of this Agreement or any action taken or to be taken
pursuant hereto, or (iii) involves condemnation or eminent domain proceedings
involving the Property or any portion thereof.

 

(e) Existing Leases. Other than the Lease listed on EXHIBIT “G” attached hereto,
Seller has not entered into any contract or agreement with respect to the
occupancy of the Property or any portion or portions thereof which will be
binding on Purchaser or the Property after the Closing. The copies of the Lease
heretofore delivered or made available by Seller to Purchaser are true, correct
and complete copies thereof in all material respects, and the Lease has not been
amended except as evidenced by amendments similarly delivered and listed on
EXHIBIT “G” attached hereto and constitute the entire agreement between Seller
and the tenant thereunder. Except as set forth in EXHIBIT “I” attached hereto,
Seller has not given or received any written notice of any party’s default or
failure to comply with the terms and provisions of Lease which remains uncured.

 

PURCHASE AND SALE AGREEMENT           CH2M HILL           GAINESVILLE, FLORIDA
   14     



--------------------------------------------------------------------------------

(f) Leasing Commissions. To Seller’s knowledge, there are no lease brokerage
agreements, leasing commission agreements or other agreements providing for
payments of any amounts for leasing activities or procuring tenants with respect
to the Property or any portion or portions thereof other than as disclosed in
EXHIBIT “C” attached hereto (the “Commission Agreements”), and all leasing
commissions and brokerage fees accrued or due and payable under the Commission
Agreements with respect to the Property as of the date hereof and at the Closing
have been or shall be paid in full. Notwithstanding anything to the contrary
contained herein, Purchaser shall be responsible for the payment of all leasing
commissions payable for (a) any new leases entered into after the Effective Date
that have been approved (or deemed approved) by Purchaser, and (b) the renewal,
expansion or extension of the Lease existing as of the Effective Date and
exercised or effected after the Effective Date.

 

(g) Management Agreement. Except for that certain management agreement more
particularly described on EXHIBIT “M” attached hereto and made a part hereof
(the “Management Agreement”), there is no agreement currently in effect relating
to the management of the Property by any third party management company; and
Seller shall cause such Management Agreement to be terminated as of the Closing
Date.

 

(h) Taxes and Assessments. Except as may be set forth on EXHIBIT “L” attached
hereto and made a part hereof, Seller has not filed, and has not retained anyone
to file, notices of protests against, or to commence action to review, real
property tax assessments against the Property.

 

(i) Compliance with Laws. To Seller’s knowledge, and except as set forth on
EXHIBIT “I”, Seller has received no written notice alleging any violations of
law (including any Environmental Law), municipal or county ordinances, or other
legal requirements with respect to the Property where such violations remain
outstanding.

 

(j) Other Agreements. To Seller’s knowledge, except for the Lease, the Service
Contracts, the Commission Agreements, the Management Agreement, and the
Permitted Exceptions, there are no leases, management agreements, brokerage
agreements, leasing agreements or other agreements or instruments in force or
effect that grant to any person or any entity (other than Seller) any right,
title, interest or benefit in and to all or any part of the Property or any
rights relating to the use, operation, management, maintenance or repair of all
or any part of the Property which will survive the Closing or be binding upon
Purchaser other than those which Purchaser has agreed in writing to assume prior
to the expiration of the Inspection Period (or is deemed to have agreed to
assume) or which are terminable upon thirty (30) days notice without payment of
premium or penalty.

 

(k) Seller Not a Foreign Person. Seller is not a “foreign person” which would
subject Purchaser to the withholding tax provisions of Section 1445 of the
Internal Revenue Code of 1986, as amended.

 

(l) Employees. Seller has no employees to whom by virtue of such employment
Purchaser will have any obligation after the Closing.

 

(m) Environmental. To Seller’s knowledge, or except as may be set forth in the
Existing Environmental Reports or other written Due Diligence Material,
(i) Seller has no knowledge of the presence of any Hazardous Substances on the
Property, other than such

 

PURCHASE AND SALE AGREEMENT           CH2M HILL           GAINESVILLE, FLORIDA
   15     



--------------------------------------------------------------------------------

Hazardous Substances and in such amounts as are commonly used, stored and
disposed of in the operation, repair and maintenance of an office building, or
as may be used, stored and disposed of by the tenant under the Lease in the
conduct of its business at the Property; (ii) Seller has not used and has no
knowledge that any other person has used the Property for the generation,
recyling, use, reuse, sale, storage, handling, transportation and/or disposal of
any Hazardous Substances on the Property (except for such Hazardous Substances
and in such amounts as are commonly used, stored and disposed of in the
operation, maintenance and repair of an office building, or as may be used,
stored and disposed of by the tenant under the Lease in the conduct of its
business at the Property); and (iii) Seller has not received any written
notification from any governmental authority as to any violations of or failure
to comply with any Environmental Law with respect to the Property.

 

The representations and warranties made in this Agreement by Seller shall be
continuing and shall be deemed made as of the date hereof and remade by Seller
as of the Closing Date in all material respects, with the same force and effect
as if made on, and as of, such date, subject to Seller’s right to update such
representations and warranties by written notice to Purchaser and in the
certificate of Seller to be delivered pursuant to Section 5.1(i) hereof.

 

Except as otherwise expressly provided in this Agreement or in any documents to
be executed and delivered by Seller to Purchaser at the Closing, Seller has not
made, and Purchaser has not relied on, any information, promise, representation
or warranty, express or implied, regarding the Property, whether made by Seller,
on behalf of Seller, or otherwise, including, without limitation, the physical
condition of the Property, the financial condition of the tenant under the
Lease, title to or the boundaries of the Property, pest control matters, soil
conditions, the presence, existence or absence of hazardous wastes, toxic
substances or other environmental matters, compliance with building, health,
safety, land use and zoning laws, regulations and orders, structural and other
engineering characteristics, traffic patterns, market data, economic conditions
or projections, past or future economic performance of the tenant or the
Property, and any other information pertaining to the Property or the market and
physical environments in which the Property is located. Purchaser acknowledges
(i) that Purchaser has entered into this Agreement with the intention of making
and relying upon its own investigation or that of Purchaser’s own consultants
and representatives with respect to the physical, environmental, economic and
legal condition of the Property and (ii) that Purchaser is not relying upon any
statements, representations or warranties of any kind, other than those
specifically set forth in this Agreement or in any document to be executed and
delivered by Seller to Purchaser at the Closing, made (or purported to be made)
by Seller or anyone acting or claiming to act on behalf of Seller. Purchaser
will inspect the Property and become fully familiar with the physical condition
thereof and, subject to the terms and conditions of this Agreement, shall
purchase the Property in its “as is” condition, “with all faults,” on the
Closing Date. The provisions of this paragraph shall survive the Closing for a
period of one hundred eighty (180) days following the Closing, subject to
Article 11 hereof; provided, however, that the provisions of Section 4.1(m)
above shall survive the Closing until the second (2nd) anniversary of the
Closing Date, also subject to Article 11 hereof.

 

4.2. Knowledge Defined. All references in this Agreement to the “knowledge of
Seller” or “to Seller’s knowledge” shall refer only to the actual knowledge of
Steve Campbell, Vice President, Asset Management, and Mike Watson, Vice
President, Construction, who have been actively involved in the management of
Seller’s business in respect of the Property in the capacity as Asset Manager
and Construction Manager, respectively, for Seller. The term

 

PURCHASE AND SALE AGREEMENT           CH2M HILL           GAINESVILLE, FLORIDA
   16     



--------------------------------------------------------------------------------

“knowledge of Seller” or “to Seller’s knowledge” shall not be construed, by
imputation or otherwise, to refer to the knowledge of Seller, or any affiliate
of Seller, or to any other partner, beneficial owner, officer, director, agent,
manager, representative or employee of Seller, or any of their respective
affiliates, or to impose on either of the individuals named above any duty to
investigate the matter to which such actual knowledge, or the absence thereof,
pertains. There shall be no personal liability on the part of either of the
individuals named above arising out of any representations or warranties made
herein or otherwise.

 

4.3. Covenants and Agreements of Seller.

 

(a) Leasing Arrangements. During the pendency of this Agreement, Seller will not
enter into any lease affecting the Property, or modify or amend in any material
respect, or terminate, the existing Lease without Purchaser’s prior written
consent in each instance, which consent, prior to the end of the Inspection
Period, shall not be unreasonably withheld, delayed or conditioned and which
shall be deemed given unless withheld by written notice to Seller given within
three (3) Business Days after Purchaser’s receipt of Seller’s written request
herefore each of which requests shall be accompanied by a copyo f any proposed
modification or amendment of an existing Lease or of any new lease that Seller
wishes to execute between the Effective Date and the Closing Date, including,
without limitation, a description of any Tenant Inducement Costs and leasing
commissions associated with any proposed renewal or expansion of the existing
Lease or with any such new lease as well as any additional information regarding
such proposed transaction as Purchaser may reasonably request If Purchaser fails
to notify Seller in writing of its approval or disapproval with in said three
(3) Business Day period such failure by Purchaser shall be deemed to be the
approval of Purchaser After the end of the Inspection Period, Seller shall not
enter into any lease affecting the Property, or modify or amend in any respect,
or terminate the existing Lease without Purchaser’s prior written consent in
each instance, which consent may be withheld in Purchaser’s sole discretion. At
Closing, Purchaser shall reimburse Seller for any Tenant Inducement Costs or
leasing commissions actually incurred by Seller pursuant to a renewal or
expansion of the existing Lease after the Effective Date or new lease approved
(or deemed approved) by Purchaser hereunder, and Purchaser shall assume any such
new lease and shall assume the obligations of Seller thereunder, including the
obligation to pay any Tenant Inducement Costs and leasing commissions.

 

(b) New Contracts. During the pendency of this Agreement, Seller will not enter
into any contract, or modify, amend, renew or extend any existing contract, that
will be an obligation affecting the Property or any part thereof subsequent to
the Closing without Purchaser’s prior written consent in each instance (which
Purchaser agrees not to withhold or delay unreasonably), except contracts
entered into in the ordinary course of business that are terminable without
cause (and without penalty or premium) on thirty (30) days (or less) notice, and
except for that certain pending First Amendment to Option to Lease between
Seller and Williston Road Investment, LLC.

 

(c) Operation of Property. During the pendency of this Agreement, Seller shall
continue to operate the Property in a good and businesslike fashion consistent
with Seller’s past practices.

 

(d) Insurance. During the pendency of this Agreement, Seller shall, at Seller’s
expense, continue to maintain the insurance policies covering the Improvements
as required by the terms of the Lease.

 

PURCHASE AND SALE AGREEMENT           CH2M HILL           GAINESVILLE, FLORIDA
   17     



--------------------------------------------------------------------------------

(e) Tenant Estoppel Certificate. Seller shall endeavor in good faith (but
without obligation to incur any cost or expense) to obtain and deliver to
Purchaser, no later than December 1, 2005, a written Tenant Estoppel Certificate
in the form attached hereto as EXHIBIT “K” signed by the tenant under the Lease;
provided that delivery of such signed Tenant Estoppel Certificate shall be a
condition of Closing only to the extent set forth in Section 6.1(c) hereof; and
in no event shall the inability or failure of Seller to obtain and deliver said
Tenant Estoppel Certificate (Seller having used its good faith efforts as set
forth above as to the tenant under Lease) be a default of Seller hereunder.

 

4.4. Representations and Warranties of Purchaser.

 

(a) Organization, Authorization and Consents. Purchaser is a duly organized and
validly existing corporation under the laws of the State of New York. Purchaser
has the right, power and authority to enter into this Agreement and to purchase
the Property in accordance with the terms and conditions of this Agreement, to
engage in the transactions contemplated in this Agreement and to perform and
observe the terms and provisions hereof.

 

(b) Action of Purchaser, Etc. Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement, and upon
the execution and delivery of any document to be delivered by Purchaser on or
prior to the Closing, this Agreement and such document shall constitute the
valid and binding obligation and agreement of Purchaser, enforceable against
Purchaser in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors.

 

(c) No Violations of Agreements. Neither the execution, delivery or performance
of this Agreement by Purchaser, nor compliance with the terms and provisions
hereof, will result in any breach of the terms, conditions or provisions of, or
conflict with or constitute a default under the terms of any indenture, deed to
secure debt, mortgage, deed of trust, note, evidence of indebtedness or any
other agreement or instrument by which Purchaser is bound.

 

(d) Litigation. To Purchaser’s knowledge, Purchaser has received no written
notice that any action or proceeding is pending or threatened, which questions
the validity of this Agreement or any action taken or to be taken pursuant
hereto.

 

The representations and warranties made in this Agreement by Purchaser shall be
continuing and shall be deemed remade by Purchaser as of the Closing Date, with
the same force and effect as if made on, and as of, such date subject to
Purchaser’s right to update such representations and warranties by written
notice to Seller and in Purchaser’s certificate to be delivered pursuant to
Section 5.2(e) hereof. The provisions of this paragraph shall survive the
Closing for a period of one hundred eight (180) days following the Closing,
subject to Article 11 hereof.

 

ARTICLE 5.

CLOSING DELIVERIES, CLOSING COSTS AND PRORATIONS

 

5.1. Seller’s Closing Deliveries. For and in consideration of, and as a
condition precedent to Purchaser’s delivery to Seller of the Purchase Price,
Seller shall obtain or execute

 

PURCHASE AND SALE AGREEMENT           CH2M HILL           GAINESVILLE, FLORIDA
   18     



--------------------------------------------------------------------------------

and deliver to Purchaser at Closing the following documents, all of which shall
be duly executed, acknowledged and notarized where required:

 

(a) Special Warranty Deed. A special warranty deed in the form customarily used
in the State of Florida pursuant to which a grantor warrants title only as to
parties claiming by, through or under the grantor but not otherwise, from Seller
with respect to the Land and Improvements (the “Special Warranty Deed”), subject
only to the Permitted Exceptions, and executed and acknowledged by Seller. The
legal description of the Land set forth in the Special Warranty Deed shall be
based upon and conform to the legal description attached hereto as EXHIBIT “A”.
If and to the extent that any of the Permitted Exceptions requires the
recitation or incorporation in any deed of any provisions of such Permitted
Exception, the Special Warranty may conform to such requirements;

 

(b) Quitclaim Deed. Upon request, Seller shall deliver a quitclaim deed in the
form customarily used in Florida to convey the Property by reference to the
metes and bounds legal description of the Property as reflected on the Survey;

 

(c) Assignment and Assumption of Lease. Two (2) counterparts of an assignment
and assumption of the Lease and, to the extent required elsewhere in this
Agreement, the obligations of Seller under the Commission Agreements in the form
attached hereto as SCHEDULE 1 (the “Assignment and Assumption of Lease”),
executed and acknowledged by Seller;

 

(d) Assignment and Assumption of Option to Lease. Two (2) counterparts of an
assignment and assumption of the Option to Lease in the form attached hereto as
Schedule 2, executed and acknowledged by Seller;

 

(e) Assignment and Assumption of Service Contracts. Two (2) counterparts of an
assignment and assumption of Service Contracts [and Leasing Agreement, if
applicable] in the form attached hereto as SCHEDULE 3 (the “Assignment and
Assumption of Service Contracts”), executed and acknowledged by Seller;

 

(f) Bill of Sale. A bill of sale from Seller for the Personal Property of Seller
in the form attached hereto as SCHEDULE 4 (the “Bill of Sale”), without warranty
as to the title or condition of the Personal Property, executed by Seller;

 

(g) General Assignment. An assignment of the Intangible Property of Seller in
the form attached hereto as SCHEDULE 5 (the “General Assignment”), executed and
acknowledged by Seller;

 

(h) Seller’s Affidavit. An owner’s affidavit from Seller substantially in the
form attached hereto as SCHEDULE 6 (“Seller’s Affidavit”), stating that there
are no known boundary disputes with respect to the Property, that there are no
parties in possession of the Property other than Seller and the tenant under the
Lease, that any improvements or repairs made by, or for the account of, or at
the instance of Seller to or with respect to the Property within ninety-five
(95) days (or such longer period as may be required by the Title Company to
comply with the lien laws of Florida) prior to the Closing have been paid for in
full (or that adequate provision has been made herefore to the reasonable
satisfaction of the Title Company and including such other matters as may be
reasonably requested by the Title Company

 

PURCHASE AND SALE AGREEMENT           CH2M HILL           GAINESVILLE, FLORIDA
   19     



--------------------------------------------------------------------------------

(i) Seller’s Certificate. A certificate from Seller in the form attached hereto
as SCHEDULE 7 (“Seller’s Certificate”), evidencing the reaffirmation of the
truth and accuracy in all material respects of Seller’s representations and
warranties set forth in Section 4.1 hereof, with such modifications thereto as
may be appropriate in light of any change in circumstance since the Effective
Date; provided, however, that Purchaser shall have the right to terminate this
Agreement pursuant to the provisions of Section 6.1 of this Agreement in the
event Seller’s representations and warranties are not reaffirmed in their
entirety by Seller as demonstrated by Seller’s Certificate;

 

(j) FIRPTA Certificate. A FIRPTA Certificate from Seller in the form attached
hereto as SCHEDULE 8, or in such other form as applicable laws may require;

 

(k) Evidence of Authority. Such documentation as may reasonably be required by
Purchaser’s title insurer to establish that this Agreement, the transactions
contemplated herein, and the execution and delivery of the documents required
hereunder, are duly authorized, executed and delivered on behalf of Seller;

 

(l) Settlement Statement. A settlement statement setting forth the amounts paid
by or on behalf of and/or credited to each of Purchaser and Seller pursuant to
this Agreement;

 

(m) Surveys and Plans. Such surveys, site plans, plans and specifications, and
other matters relating to the Property as are in the possession of Seller to the
extent not theretofore delivered to Purchaser;

 

(n) Certificates of Occupancy. To the extent the same are in the possession of
Seller, original or photocopies of certificates of occupancy for all space
within the Improvements located on the Property;

 

(o) Lease. To the extent the same is in the possession or control of Seller, an
original executed counterpart of the Lease;

 

(p) Tenant Estoppel Certificate. Any originally executed Tenant Estoppel
Certificate as may be in the possession of Seller;

 

(q) Notice of Sale to Tenant. Seller will join with Purchaser in executing a
notice, in form and content reasonably satisfactory to Seller and Purchaser (the
“Tenant Notice of Sale”), which Purchaser shall send to the tenant under the
Lease informing the tenant of the sale of the Property and of the assignment to
and assumption by Purchaser of Seller’s interest in the Lease and directing that
all rent and other sums payable for periods after the Closing under the Lease
shall be paid as set forth in said notice;

 

(r) Notices of Sale to Service Contractors and Leasing Agents. Seller will join
with Purchaser in executing notices, in form and content reasonably satisfactory
to Seller and Purchaser (the “Other Notices of Sale”), which Purchaser shall
send to each service provider and leasing agent under the Service Contracts, the
Leasing Agreement (if applicable) and Commission Agreements (as the case may be)
assumed by Purchaser at Closing informing such service provider or leasing agent
(as the case may be) of the sale of the Property and of the assignment to and
assumption by Purchaser of Seller’s obligations under the Service Contracts, the
Leasing Agreement (if applicable) and Commission Agreements arising after the
Closing

 

PURCHASE AND SALE AGREEMENT           CH2M HILL           GAINESVILLE, FLORIDA
   20     



--------------------------------------------------------------------------------

Date and directing that all future statements or invoices for services under
such Service Contracts, the Leasing Agreement (if applicable) and/or Commission
Agreements for periods after the Closing be directed to Seller or Purchaser as
set forth in said notices;

 

(s) Keys and Records. All of the keys to any door or lock on the Property and
the original tenant files and other non-confidential books and records
(excluding any appraisals, budgets, third party reports obtained by Seller in
connection with the Property (other than the Existing Environmental Report),
strategic plans for the Property, internal analyses, information regarding the
marketing of the Property for sale, submissions relating to Seller’s obtaining
of corporate or partnership authorization, attorney and accountant work product,
attorney-client privileged documents, or other information in the possession or
control of Seller which Seller reasonably deems proprietary) relating to the
Property in the possession of Seller; and

 

(t) Other Documents. Such other documents as shall be reasonably requested by
Purchaser’s title insurer to effectuate the purposes and intent of this
Agreement.

 

5.2. Purchaser’s Closing Deliveries. Purchaser shall obtain or execute and
deliver to Seller at Closing the following documents, all of which shall be duly
executed, acknowledged and notarized where required:

 

(a) Assignment and Assumption of Lease. Two (2) counterparts of the Assignment
and Assumption of Lease, executed and acknowledged by Purchaser;

 

(b) Assignment and Assumption of Option to Lease. Two (2) counterparts of the
Assignment and Assumption of Option to Lease, executed and acknowledged by
Purchaser;

 

(c) Assignment and Assumption of Service Contracts. Two (2) counterparts of the
Assignment and Assumption of Service Contracts, executed and acknowledged by
Purchaser;

 

(d) Purchaser’s Certificate. A certificate in the form attached hereto as
SCHEDULE 9 (“Purchaser’s Certificate”), evidencing the reaffirmation of the
truth and accuracy in all material respects of Purchaser’s representations and
warranties contained in Section 4.4 hereof, with such modifications thereto as
may be appropriate in light of any change in circumstances since the Effective
Date;

 

(e) Notice of Sale to Tenant. The Tenant Notice of Sale, executed by Purchaser,
as contemplated in Section 5.1(q) hereof;

 

(f) Notices of Sale to Service Contractors and Leasing Agents. The Other Notices
of Sale to service providers and leasing agents, as contemplated in
Section 5.1(r) hereof;

 

(g) Settlement Statement. A settlement statement setting forth the amounts paid
by or on behalf of and/or credited to each of Purchaser and Seller pursuant to
this Agreement;

 

(h) Evidence of Authority. A copy of resolutions of the Board of Directors of
Purchaser, certified by the Secretary or Assistant Secretary of Purchaser to be
in force and unmodified as of the date and time of Closing, authorizing the
purchase contemplated herein, the execution and delivery of the documents
required hereunder, and designating the signatures of the persons who are to
execute and deliver all such documents on behalf of Purchaser or if Purchaser is
not a corporation, such documentation as Seller may reasonably require to
establish

 

PURCHASE AND SALE AGREEMENT           CH2M HILL           GAINESVILLE, FLORIDA
   21     



--------------------------------------------------------------------------------

that this Agreement, the transaction contemplated herein, and the execution and
delivery of the documents required hereunder, are duly authorized, executed and
delivered; and

 

(i) Other Documents. Such other documents as shall be reasonably requested by
Seller’s counsel to effectuate the purposes and intent of this Agreement.

 

5.3. Closing Costs. Seller shall pay the attorneys’ fees of Seller, the
brokerage commission due Broker pursuant to Section 10.1 of this Agreement, the
cost of the documentary stamps or transfer taxes imposed upon the conveyance of
the Property, the cost of recording the Special Warranty Deed, one-half of the
cost of title examination fees and expenses and one-half of the title insurance
premiums for the owner’s title insurance policy issued by the Title Company to
Purchaser in accordance with the Title Commitment (exclusive of endorsements
thereto), and all other costs and expenses incurred by Seller in closing and
consummating the purchase and sale of the Property pursuant hereto. Seller and
Purchaser shall each pay one-half of any escrow closing fees charged by the
Title Company. Purchaser shall pay the costs of obtaining the Survey, one-half
of the cost of all title examination fees and expenses and one-half of the title
insurance premiums payable with respect to the owner’s title insurance policy
issued by the Title Company to Purchaser, the cost of all endorsements to
Purchaser’s owner’s title insurance policy, the costs of issuing and title
insurance premiums for any mortgagee title insurance policy obtained by
Purchaser, all other recording fees on all instruments to be recorded in
connection with these transactions, the attorneys’ fees of Purchaser, and all
other costs and expenses incurred by Purchaser in the performance of Purchaser’s
due diligence inspection of the Property (including without limitation appraisal
costs, environmental audit and assessment costs, and engineering review costs)
and in closing and consummating the purchase and sale of the Property pursuant
hereto. Seller and Purchaser shall each be entitled to receipt of fifty percent
(50%) of any rebate or reduction in the title premiums paid by Seller and
Purchaser as set forth above.

 

5.4. Prorations and Credits. The following items in this Section 5.4 shall be
adjusted and prorated between Seller and Purchaser as of 11:59 P.M. on the day
preceding the Closing, based upon the actual number of days in the applicable
month or year:

 

(a) Taxes. All general real estate taxes imposed by any governmental authority
(“Taxes”) for the year in which the Closing occurs shall be prorated between
Purchaser and Seller with respect to the Property as of the Closing. If the
Closing occurs prior to the receipt by Seller of the tax bill for the Property
for the calendar year or other applicable tax period in which the Closing
occurs, Taxes with respect to the Property shall be prorated for such calendar
year or other applicable tax period based upon the prior year’s tax bill.
Notwithstanding the foregoing, Taxes shall not be prorated with respect to the
Property if the tenant under the Lease with respect to the Property is obligated
to pay Taxes directly to the applicable taxing authority.

 

(b) Reproration of Taxes. Within thirty (30) days of receipt of final bills for
Taxes, the party receiving said final tax bills shall furnish copies of the same
to the other party and shall prepare and present to such other party a
calculation of the reproration of such Taxes based upon the actual amount of
such Taxes for the year. The parties shall make the appropriate adjusting
payment between them within thirty (30) days after presentment to Seller of
Purchaser’s calculation and appropriate back-up information. The provisions of
this Section 5.4(b) shall survive the Closing for a period of one (1) year after
the Closing Date.

 

PURCHASE AND SALE AGREEMENT           CH2M HILL           GAINESVILLE, FLORIDA
   22     



--------------------------------------------------------------------------------

(c) Rents, Income and Other Expenses. Rents and any other amounts paid to Seller
by the tenant under the Lease (and any new lease entered into in accordance with
the terms of this Agreement) shall be prorated as of the Closing Date and be
adjusted against the Purchase Price on the basis of a schedule which shall be
prepared by Seller and delivered to Purchaser for Purchaser’s review and
approval prior to Closing. Seller and Purchaser shall prorate all rents,
additional rent, common area maintenance charges, operating expense
contributions, tenant reimbursements and escalations, and all other payments
under the Lease (and any such new lease) received as of the Closing Date so that
at Closing Seller will receive monthly basic rent payments through the day prior
to the Closing Date and so that Seller will receive reimbursement for all
expenses paid by Seller through the day prior to the Closing Date for which
Seller is entitled to reimbursement under the Lease (and any such new lease)
(including, without limitation, Taxes) (such expenses shall be reasonably
estimated if not ascertainable as the Closing Date and then shall be re-adjusted
as provided in (f) below when actual amounts are determined), and so that the
excess, if any, is credited to Purchaser. Purchaser agrees to pay to Seller,
upon receipt, any rents or other payments by the tenant under the Lease that
apply to periods prior to Closing but which are received by Purchaser after
Closing; provided, however, that any rents or other payments by such tenant
received by Purchaser after Closing shall be applied first to any current
amounts then owed to Purchaser by such tenant, with the balance, if any, paid
over to Seller to the extent of delinquencies existing on the date of Closing to
which Seller is entitled. It is understood and agreed that Purchaser shall not
be legally responsible to Seller for the collection of any rents or other
charges payable with respect to the Lease or any portion thereof which are
delinquent or past due as of the Closing Date; but Purchaser agrees that
Purchaser shall send monthly notices for a period of three (3) consecutive
months in an effort to collect any rents and charges not collected as of the
Closing Date. Seller hereby retains its right to pursue the tenant under the
Lease for sums due Seller for periods attributable to Seller’s ownership of the
Property. The provisions of this Section 5.4(c) shall survive the Closing.

 

(d) Tenant Inducement Costs. Seller shall pay all such Tenant Inducement Costs
and leasing commissions payable under the Lease with respect to all periods
prior to the Effective Date. If said amounts have not been paid in full on or
before Closing, Purchaser shall receive a credit against the Purchase Price in
the aggregate amount of all such Tenant Inducement Costs and leasing commissions
remaining unpaid at Closing, and Purchaser shall assume the obligation to pay
amounts payable after Closing up to the amount of such credit received at
Closing. Except as may be specifically provided to the contrary elsewhere in
this Agreement, Purchaser shall be responsible for the payment of all Tenant
Inducement Costs and leasing commissions (i) as a result of any renewals or
extensions or expansions of the existing Lease entered into after the Effective
Date hereof with the approval of Purchaser as set forth in this Agreement, and
(ii) under any new leases approved or deemed approved by Purchaser in accordance
with Section 4.3(a). The provisions of this Section 5.4(d) shall survive the
Closing.

 

(e) Security Deposits. Seller and Purchaser mutually acknowledge and agree that
the tenant under the Lease has not paid (has not been required to pay) a
security deposit under the Lease. Purchaser shall receive at Closing a credit
for all security deposits transferred and assigned to Purchaser at Closing in
connection with any new lease approved or deemed approved by Purchaser in
accordance with Section 4.3(a) hereof, together with a detailed inventory of
such security deposits certified by Seller at Closing.

 

(f) Operating Expenses; Year End Reconciliation. Personal property taxes,
installment payments of special assessment liens, vault charges, sewer charges,
utility charges,

 

PURCHASE AND SALE AGREEMENT           CH2M HILL           GAINESVILLE, FLORIDA
   23     



--------------------------------------------------------------------------------

and normally prorated operating expenses actually paid or payable by Seller as
of the Closing Date shall be prorated as of the Closing Date and adjusted
against the Purchase Price, provided that within ninety (90) days after the
Closing, Purchaser and Seller will make a further adjustment for such expenses
which may have accrued or been incurred prior to the Closing Date, but which
were not paid as of the Closing Date. In addition, within ninety (90) days after
the close of the fiscal year used in calculating the pass-through to the tenant
of operating expenses and/or common area maintenance costs under the Lease
(where such fiscal year includes the Closing Date), Seller and Purchaser shall
re-prorate on a fair and equitable basis all rents and income prorated pursuant
to this Section 5.4 as well as all expenses prorated pursuant to this
Section 5.4. All prorations of rent and other income shall be made based on the
cumulative amounts collected from the tenant under the Lease in such fiscal year
and applied first to actual expense amounts paid by Seller prior to the Closing
Date and then to Purchaser for actual expense amounts paid by Purchaser from and
after the Closing Date. The provisions of this Section 5.4(f) shall survive the
Closing.

 

ARTICLE 6.

CONDITIONS TO CLOSING

 

6.1. Conditions Precedent to Purchaser’s Obligations. The obligations of
Purchaser hereunder to consummate the transaction contemplated hereunder shall
in all respects be conditioned upon the satisfaction of each of the following
conditions prior to or simultaneously with the Closing, any of which may be
waived by Purchaser in its sole discretion by written notice to Seller at or
prior to the Closing Date:

 

(a) Seller shall have performed, in all material respects, all covenants,
agreements and undertakings of Seller contained in this Agreement;

 

(b) All representations and warranties of Seller as set forth in this Agreement
shall be true and correct in all material respects as of the date of this
Agreement and as of Closing, provided that solely for purposes of this
subparagraph such warranties and representations shall be deemed to be given
without being limited to Seller’s knowledge and without modification (by update
or otherwise, as provided in Section 5.1(i) hereof);

 

(c) A Tenant Estoppel Certificate from the tenant under the Lease shall have
been delivered to Purchaser no later than December 1, 2005, with such estoppel
certificate (i) to be substantially in the form attached hereto as EXHIBIT “K”
(or if the Lease provides for a particular form of estoppel certificate to be
given by the tenant thereunder, the Tenant Estoppel Certificate with respect to
such Lease may be in the form as called for therein); provided, however, that at
the option of Purchaser in its sole discretion, any modification by the tenant
of Paragraphs 5, 6 and/or 7 of the form of estoppel attached hereto as
Exhibit “K” shall be deemed to constitute a failure of this condition to
Closing, (ii) to be dated within thirty (30) days prior to the Closing Date,
(iii) to confirm the terms of the applicable Lease as contained in the copies of
the Lease obtained by or delivered to Purchaser, and (iv) to confirm the absence
of any defaults under the applicable Lease as of the date thereof. The delivery
of said Tenant Estoppel Certificate from the tenant under the Lease shall be a
condition of Closing, and the failure or inability of Seller to obtain and
deliver said Tenant Estoppel Certificate, Seller having used its good faith
efforts to obtain the same from the tenant under the Lease, shall not constitute
a default by Seller under this Agreement; and

 

PURCHASE AND SALE AGREEMENT           CH2M HILL           GAINESVILLE, FLORIDA
   24     



--------------------------------------------------------------------------------

In the event any condition in this Section 6.1 has not been satisfied (or
otherwise waived in writing by Purchaser) prior to or on the Closing Date (as
the same may be extended or postponed as provided in this Agreement), Purchaser
shall have the right, in its sole discretion, to terminate this Agreement by
written notice to Seller given prior to the Closing, whereupon (i) Escrow Agent
shall return the Earnest Money to Purchaser; and (ii) except for those
provisions of this Agreement which by their express terms survive the
termination of this Agreement, no party hereto shall have any other or further
rights or obligations under this Agreement.

 

6.2. Conditions Precedent to Seller’s Obligations. The obligations of Seller
hereunder to consummate the transactions contemplated hereunder shall in all
respects be conditioned upon the satisfaction of each of the following
conditions prior to or simultaneously with the Closing (or at such earlier time
as may be provided below), any of which may be waived by Seller in Seller’s sole
discretion by written notice to Purchaser at or prior to the Closing Date:

 

(a) Purchaser shall have paid and Seller shall have received the Purchase Price,
as adjusted pursuant to the terms and conditions of this Agreement, which
Purchase Price shall be payable in the amount and in the manner provided for in
this Agreement;

 

(b) Purchaser shall have performed, in all material respects, all covenants,
agreements and undertakings of Purchaser contained in this Agreement; and

 

(c) All representations and warranties of Purchaser as set forth in this
Agreement shall be true and correct in all material respects as of the date of
this Agreement and as of Closing, provided that solely for purposes of this
subparagraph such warranties and representations shall be deemed to be given
without being limited to Purchaser’s knowledge and without modification (by
update or otherwise, as provided in Section 5.2(e) hereof).

 

ARTICLE 7.

CASUALTY AND CONDEMNATION

 

7.1. Casualty. Risk of loss up to and including the Closing Date shall be borne
by Seller. In the event of any immaterial damage or destruction to the Property
or any portion thereof, Seller and Purchaser shall proceed to close under this
Agreement, and Purchaser will receive (and Seller will assign to Purchaser at
the Closing Seller’s rights under insurance policies to receive) any insurance
proceeds (including any rent loss insurance applicable to any period on and
after the Closing Date) due Seller as a result of such damage or destruction
(less any amounts reasonably expended for restoration or collection of proceeds)
and assume responsibility for such repair, and Purchaser shall receive a credit
at Closing for any deductible amount under said insurance policies. For purposes
of this Agreement, the term “immaterial damage or destruction” shall mean such
instances of damage or destruction of the Property: (i) which can be repaired or
restored at a cost of $250,000.00 or less; (ii) which can be restored and
repaired within one hundred eighty (180) days from the date of such damage or
destruction; (iii) which are not so extensive as to allow the tenant under the
Lease to terminate the Lease or abate or reduce rent payable thereunder (unless
business loss or rent insurance shall be available in the full amount of such
abatement or reduction, subject to applicable deductibles) on account of such
damage or destruction; and (iv) in which Seller’s rights under its rent loss
insurance policies covering the Property are assignable to Purchaser and will
continue pending restoration and repair of the damage or destruction.

 

PURCHASE AND SALE AGREEMENT           CH2M HILL           GAINESVILLE, FLORIDA
   25     



--------------------------------------------------------------------------------

In the event of any material damage or destruction to the Property or any
portion thereof, Purchaser may, at its option, by notice to Seller given within
the earlier of twenty (20) days after Purchaser is notified by Seller of such
damage or destruction, or the Closing Date, but in no event less than ten
(10) days after Purchaser is notified by Seller of such damage or destruction
(and if necessary the Closing Date shall be extended to give Purchaser the full
10-day period to make such election): (i) terminate this Agreement, whereupon
Escrow Agent shall immediately return the Earnest Money to Purchaser, or
(ii) proceed to close under this Agreement, receive (and Seller will assign to
Purchaser at the Closing the rights of Seller under insurance policies to
receive) any insurance proceeds (including any rent loss insurance applicable to
the period on or after the Closing Date) due Seller as a result of such damage
or destruction (less any amounts reasonably expended for restoration), and
assume responsibility for such repair, and Purchaser shall receive a credit at
Closing for any deductible amount under said insurance policies. If Purchaser
fails to deliver to Seller notice of its election within the period set forth
above, Purchaser will conclusively be deemed to have elected to proceed with the
Closing as provided in clause (ii) of the preceding sentence. If Purchaser
elects clause (ii) above, Seller will cooperate with Purchaser after the Closing
to assist Purchaser in obtaining the insurance proceeds from the insurers of
Seller. For purposes of this Agreement “material damage or destruction” shall
mean all instances of damage or destruction that are not immaterial, as defined
herein.

 

7.2. Condemnation. If, prior to the Closing, all or any part of the Property is
subjected to a bona fide threat of condemnation by a body having the power of
eminent domain or is taken by eminent domain or condemnation (or sale in lieu
thereof), or if Seller has received written notice that any condemnation action
or proceeding with respect to the Property is contemplated by a body having the
power of eminent domain (collectively, a “Taking”), Seller shall give Purchaser
immediate written notice of such Taking. In the event of any immaterial Taking
with respect to the Property or any portion thereof, Seller and Purchaser shall
proceed to close under this Agreement. For purposes of this Agreement, the term
“immaterial Taking” shall mean such instances of Taking of the Property:
(i) which do not result in a taking of any portion of the building structure of
the building occupied by tenant on the Property; (ii) which do not result in a
decrease in the number of parking spaces at the Property (taking into account
the number of additional parking spaces that can be provided within 180 days of
such Taking); and (iii) which are not so extensive as to allow the tenant under
the Lease to terminate the Lease or abate or reduce rent payable thereunder
[unless business loss or rent insurance (subject to applicable deductibles) or
condemnation award proceeds shall be available in the full amount of such
abatement or reduction, and Purchaser shall receive a credit at Closing for such
deductible amount] on account of such Taking.

 

In the event of any material Taking of the Property or any portion thereof,
Purchaser may, at its option, by written notice to Seller given within
thirty (30) days after receipt of such notice from Seller, elect to terminate
this Agreement, or Purchaser may choose to proceed to close. If Purchaser
chooses to terminate this Agreement in accordance with this Section 7.2, then
the Earnest Money shall be returned immediately to Purchaser by Escrow Agent and
the rights, duties, obligations, and liabilities of the parties hereunder shall
immediately terminate and be of no further force and effect, except for those
provisions of this Agreement which by their express terms survive the
termination of this Agreement. For purposes of this Agreement “material Taking”
shall mean all instances of a Taking that are not immaterial, as defined herein.

 

PURCHASE AND SALE AGREEMENT           CH2M HILL           GAINESVILLE, FLORIDA
   26     



--------------------------------------------------------------------------------

If Purchaser does not elect to, or has no right to, terminate this Agreement in
accordance herewith on account of a Taking, this Agreement shall remain in full
force and effect and the sale of the Property contemplated by this Agreement,
less any interest taken by eminent domain or condemnation, or sale in lieu
thereof, shall be effected with no further adjustment and without reduction of
the Purchase Price, and at the Closing, Seller shall assign, transfer, and set
over to Purchaser all of the right, title, and interest of Seller in and to any
awards applicable to the Property that have been or that may thereafter be made
for such taking. At such time as all or a part of the Property is subjected to a
bona fide threat of condemnation and Purchaser shall not have elected to
terminate this Agreement as provided in this Section 7.2, and provided that the
Inspection Period has expired, (i) Purchaser shall thereafter be permitted to
participate in the proceedings as if Purchaser were a party to the action, and
(ii) Seller shall not settle or agree to any award or payment pursuant to
condemnation, eminent domain, or sale in lieu thereof without obtaining
Purchaser’s prior written consent thereto in each case.

 

ARTICLE 8.

DEFAULT AND REMEDIES

 

8.1. Purchaser’s Default. If Purchaser fails to consummate this transaction for
any reason other than the default of Seller, failure of a condition to
Purchaser’s obligation to close, or the exercise by Purchaser of an express
right of termination granted herein, Seller shall be entitled, as its sole
remedy hereunder, to terminate this Agreement and to receive and retain the
Earnest Money as full liquidated damages for such default of Purchaser, the
parties hereto acknowledging that it is impossible to estimate more precisely
the damages which might be suffered by Seller upon Purchaser’s default, and that
said Earnest Money is a reasonable estimate of the probable loss of Seller in
the event of default by Purchaser. The retention by Seller of said Earnest Money
is intended not as a penalty, but as full liquidated damages. The right to
retain the Earnest Money as full liquidated damages is the sole and exclusive
remedy of Seller in the event of default hereunder by Purchaser, and Seller
hereby waives and releases any right to (and hereby covenant that it shall not)
sue the Purchaser: (a) for specific performance of this Agreement, or (b) to
recover actual damages in excess of the Earnest Money. The foregoing liquidated
damages provision shall not apply to or limit Purchaser’s liability for
Purchaser’s obligations under Sections 3.1(b), 3.1(c), 3.7 and 10.1 of this
Agreement or for Purchaser’s obligation to pay to Seller all attorney’s fees and
costs of Seller to enforce the provisions of this Section 8.1. Purchaser hereby
waives and releases any right to (and hereby covenants that it shall not) sue
Seller or seek or claim a refund of said Earnest Money (or any part thereof) on
the grounds it is unreasonable in amount and exceeds the actual damages of
Seller or that its retention by Seller constitutes a penalty and not agreed upon
and reasonable liquidated damages.

 

8.2. Seller’s Default. If Seller fails to perform any of its obligations under
this Agreement for any reason other than Purchaser’s default or the permitted
termination of this Agreement by Seller or Purchaser as expressly provided
herein, Purchaser shall be entitled, as its sole remedy, either (a) to receive
the return of the Earnest Money from Escrow Agent, which return shall operate to
terminate this Agreement and release Seller from any and all liability
hereunder, or (b) to enforce specific performance of the obligation of Seller to
execute and deliver the documents required to convey the Property to Purchaser
in accordance with this Agreement; it being specifically understood and agreed
that the remedy of specific performance shall not be available to enforce any
other obligation of Seller hereunder. Purchaser expressly waives its rights to
seek damages in the event of the default of Seller hereunder. Purchaser shall be
deemed to have elected to terminate this Agreement and to receive a return of
the Earnest

 

PURCHASE AND SALE AGREEMENT           CH2M HILL           GAINESVILLE, FLORIDA
   27     



--------------------------------------------------------------------------------

Money from Escrow Agent if Purchaser fails to file suit for specific performance
against Seller in a court having jurisdiction, on or before sixty (60) days
following the date upon which the Closing was to have occurred.

 

ARTICLE 9.

ASSIGNMENT

 

9.1. Assignment. Subject to the next following sentence, this Agreement and all
rights and obligations hereunder shall not be assignable by any party without
the written consent of the other, except in accordance with Section 12.11.
Notwithstanding the foregoing to the contrary, this Agreement and all of
Purchaser’s rights hereunder may be transferred and assigned to any entity
controlled by Purchaser. Any assignee or transferee under any such assignment or
transfer by Purchaser as to which the written consent of Seller has been given
or as to which the consent of Seller is not required hereunder shall expressly
assume all of Purchaser’s duties, liabilities and obligations under this
Agreement (whether arising or accruing prior to or after the assignment or
transfer) by written instrument delivered to Seller as a condition to the
effectiveness of such assignment or transfer. No assignment or transfer shall
relieve the original Purchaser of any duties or obligations hereunder, and the
written assignment and assumption agreement shall expressly so provide. For
purposes of this Section 9.1, the term “control” shall mean the ownership of at
least fifty percent (50%) of the applicable entity. Subject to the foregoing,
this Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective legal representatives, successors and
permitted assigns. This Agreement is not intended and shall not be construed to
create any rights in or to be enforceable in any part by any other persons.

 

ARTICLE 10.

BROKERAGE COMMISSIONS

 

10.1. Broker. Upon the Closing, and only in the event the Closing occurs, Seller
shall pay a brokerage commission to Trammell Crow Services, Inc., a Delaware
corporation, d/b/a Trammel Crow Company (“Broker”), pursuant to a separate
agreement between Seller and Broker. Broker is representing Seller in this
transaction. Seller shall and does hereby indemnify and hold Purchaser harmless
from and against any and all liability, loss, cost, damage, and expense,
including reasonable attorneys’ fees actually incurred and costs of litigation,
Purchaser shall ever suffer or incur because of any claim by any agent,
salesman, or broker, whether or not meritorious, for any fee, commission or
other compensation with regard to this Agreement or the sale and purchase of the
Property contemplated hereby, and arising out of any acts or agreements of
Seller, including any claim asserted by Broker. Likewise, Purchaser shall and
does hereby indemnify and hold Seller free and harmless from and against any and
all liability, loss, cost, damage, and expense, including reasonable attorneys’
fees actually incurred and costs of litigation, Seller shall ever suffer or
incur because of any claim by any agent, salesman, or broker, whether or not
meritorious, for any fee, commission or other compensation with respect to this
Agreement or the sale and purchase of the Property contemplated hereby and
arising out of the acts or agreements of Purchaser. This Section 10.1 shall
survive the Closing until the expiration of any applicable statute of
limitations and shall survive any earlier termination of this Agreement.

 

PURCHASE AND SALE AGREEMENT           CH2M HILL           GAINESVILLE, FLORIDA
   28     



--------------------------------------------------------------------------------

ARTICLE 11.

INDEMNIFICATION

 

11.1. Indemnification by Seller. Following the Closing and subject to Sections
11.3 and 11.4, Seller shall indemnify and hold Purchaser, its affiliates,
members and partners, and the partners, shareholders, officers, directors,
employees, representatives and agents of each of the foregoing (collectively,
“Purchaser-Related Entities”) harmless from and against any and all costs, fees,
expenses, damages, deficiencies, interest and penalties (including, without
limitation, reasonable attorneys’ fees and disbursements) suffered or incurred
by any such indemnified party in connection with any and all losses,
liabilities, claims, damages and expenses (“Losses”), arising out of, or in any
way relating to, (a) any breach of any representation or warranty of Seller
contained in this Agreement or in any Closing Document, and (b) any breach of
any covenant of Seller contained in this Agreement which survives the Closing or
in any Closing Document.

 

11.2. Indemnification by Purchaser. Following the Closing and subject to
Sections 11.3 and 11.4, Purchaser (and Purchaser’s joint venture partners to
whom any rights of Purchaser are assigned pursuant to Section 9.1 hereof) shall
indemnify and hold Seller, its affiliates, members and partners, and the
partners, shareholders, officers, directors, employees, representatives and
agents of each of the foregoing (collectively, “Seller-Related Entities”)
harmless from any and all Losses arising out of, or in any way relating to,
(a) any breach of any representation or warranty by Purchaser contained in this
Agreement or in any Closing Document, and (b) any breach of any covenant of
Purchaser contained in this Agreement which survives the Closing or in any
Closing Documents.

 

11.3. Limitations on Indemnification. Notwithstanding the foregoing provisions
of Section 11.1, (a) Seller shall not be required to indemnify Purchaser or any
Purchaser-Related Entities under this Agreement unless the aggregate of all
amounts for which an indemnity would otherwise be payable by Seller under
Section 11.1 above exceeds the Basket Limitation, (b) in no event shall the
liability of Seller with respect to the indemnification provided for in
Section 11.1 above exceed in the aggregate the Cap Limitation, (c) if prior to
the Closing, Purchaser obtains knowledge in writing of any inaccuracy or breach
of any representation, warranty or covenant of Seller contained in this
Agreement (a “Purchaser Waived Breach”) and nonetheless proceeds with and
consummates the Closing, then Purchaser and any Purchaser-Related Entities shall
be deemed to have waived and forever renounced any right to assert a claim for
indemnification under this Article 11 for, or any other claim or cause of action
under this Agreement, at law or in equity on account of any such Purchaser
Waived Breach, and (d) notwithstanding anything herein to the contrary, the
Basket Limitation and the Cap Limitation shall not apply with respect to Losses
suffered or incurred as a result of breaches of any covenant or agreement of
Seller set forth in Section 5.3, Section 5.4 or Section 10.1 of this Agreement.

 

11.4. Survival. The representations, warranties and covenants contained in this
Agreement and the Closing Documents shall survive for one hundred eighty
(180) days after the Closing Date, unless a longer or shorter survival period is
expressly provided for in this Agreement, or unless prior to the date that is
one hundred eighty days (180) after the Closing Date, Purchaser or Seller, as
the case may be, delivers written notice to the other party of such alleged
breach specifying with reasonable detail the nature of such alleged breach and
files an action with respect thereto within one hundred twenty (120) days after
the giving of such notice.

 

PURCHASE AND SALE AGREEMENT           CH2M HILL           GAINESVILLE, FLORIDA
   29     



--------------------------------------------------------------------------------

11.5. Indemnification as Sole Remedy. If the Closing has occurred, the sole and
exclusive remedy available to a party in the event of a breach by the other
party to this Agreement of any representation, warranty, or covenant or other
provision of this Agreement or any Closing Document which survives the Closing
shall be the indemnifications provided for under Section 3.1(c), Section 10.1,
and this Article 11.

 

ARTICLE 12.

MISCELLANEOUS

 

12.1. Notices. Wherever any notice or other communication is required or
permitted hereunder, such notice or other communication shall be in writing and
shall be delivered by overnight courier, hand, facsimile or other electronic
transmission, or sent by U.S. registered or certified mail, return receipt
requested, postage prepaid, to the addresses or facsimile numbers set out below
or at such other addresses as are specified by written notice delivered in
accordance herewith:

 

PURCHASER:    Marcent Development Company, Inc.      124 E. Colonial Drive     
Orlando, Florida 32801      Attention: Ms. Kathy Keller      Facsimile:
407.423.7429      Email: kkmarcent@att.net with a copy to:    Lowndes, Drosdick,
Doster, Kantor & Reed      215 North Eola Drive      Orlando, Florida 32801     
Attention: Jeffrey T. Bankowitz      Facsimile: 407.843.4444      Email:
jeffrey.bankowitz@lowndes-law.com SELLER:    Fund VII and Fund VIII Associates  
   c/o Wells Real Estate Funds      6200 The Corners Parkway      Norcross,
Georgia 30092      Attention: Mr. F. Parker Hudson      Facsimile: 770.243.4684
     Email: parker.hudson@wellsref.com with a copy to:    Troutman Sanders LLP  
   Suite 5200      600 Peachtree Street, N.E.      Atlanta, Georgia 30308-2216  
   Attn: John W. Griffin and Leslie Fuller Secrest      Facsimile: 404.962.6577
and 404.962.6678      Email: john.griffin@troutmansanders.com and     

  leslie.secrest@troutmansanders.com

 

Any notice or other communication (i) mailed as hereinabove provided shall be
deemed effectively given or received on the third (3rd) Business Day following
the postmark date of such

 

PURCHASE AND SALE AGREEMENT           CH2M HILL           GAINESVILLE, FLORIDA
   30     



--------------------------------------------------------------------------------

notice or other communication, (ii) sent by overnight courier or by hand shall
be deemed effectively given or received upon receipt, and (iii) sent by
facsimile or other electronic transmission shall be deemed effectively given or
received on the day of such electronic transmission of such notice or other
communication and confirmation of such transmission if transmitted and confirmed
prior to 6:00 p.m. local Atlanta, Georgia time on a Business Day and otherwise
shall be deemed effectively given or received on the first Business Day after
the day of transmission of such notice and confirmation of such transmission.
Refusal to accept delivery shall be deemed delivered.

 

12.2. Possession. Full and exclusive possession of the Property, subject to the
Permitted Exceptions and the rights of the tenant under the Lease, shall be
delivered by Seller to Purchaser on the Closing Date.

 

12.3. Time Periods. If the time period by which any right, option, or election
provided under this Agreement must be exercised, or by which any act required
hereunder must be performed, or by which the Closing must be held, expires on a
Saturday, Sunday, or holiday, then such time period shall be automatically
extended through the close of business on the next regularly scheduled Business
Day.

 

12.4. Publicity. The parties agree that, prior to Closing, and except for
disclosures required by law or governmental regulations applicable to such
party, no party shall, with respect to this Agreement and the transactions
contemplated hereby, contact or conduct negotiations with public officials, make
any public announcements or issue press releases regarding this Agreement or the
transactions contemplated hereby to any third party without the prior written
consent of the other party hereto. No party shall record this Agreement or any
notice hereof.

 

12.5. Discharge of Obligations. The acceptance by Purchaser of the Special
Warranty Deed hereunder shall be deemed to constitute the full performance and
discharge of each and every warranty and representation made by Seller and
Purchaser herein and every agreement and obligation on the part of Seller and
Purchaser to be performed pursuant to the terms of this Agreement, except those
warranties, representations, covenants and agreements which are specifically
provided in this Agreement to survive Closing.

 

12.6. Severability. This Agreement is intended to be performed in accordance
with, and only to the extent permitted by, all applicable laws, ordinances,
rules and regulations. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall, for any reason and to any extent
be invalid or unenforceable, the remainder of this Agreement and the application
of such provision to other persons or circumstances shall not be affected
thereby but rather shall be enforced to the greatest extent permitted by law.

 

12.7. Construction. This Agreement shall not be construed more strictly against
one party than against the other merely by virtue of the fact that this
Agreement may have been prepared by counsel for one of the parties, it being
mutually acknowledged and agreed that Seller and Purchaser and their respective
counsel have contributed substantially and materially to the preparation and
negotiation of this Agreement. Accordingly, the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any exhibits or
amendments hereto.

 

PURCHASE AND SALE AGREEMENT           CH2M HILL           GAINESVILLE, FLORIDA
   31     



--------------------------------------------------------------------------------

12.8. Sale Notification Letters. Promptly following the Closing, Purchaser shall
deliver the Tenant Notice of Sale to the tenant under the Lease, and the Other
Notices of Sale to each service provider and leasing agent, the obligations
under whose respective Service Contracts and Commission Agreements Purchaser has
assumed at Closing.

 

12.9. Access to Records Following Closing. Purchaser agrees that for a period of
twenty four (24) months following the Closing, Seller shall have the right
during regular business hours, on five (5) days’ written notice to Purchaser,
and at Seller’s sole cost, to examine and review at Purchaser’s office (or, at
Purchaser’s election, at the Property), the books and records of Seller relating
to the ownership and operation of the Property which were delivered by Seller to
Purchaser at the Closing. Likewise, Seller agrees that for a period of twenty
four (24) months following the Closing, Purchaser shall have the right during
regular business hours, on five (5) days’ written notice to Seller, and at
Purchaser’s sole cost, to examine and review at Seller’s office, all books,
records and files, if any, retained by Seller relating to the ownership and
operation by Seller prior to the Closing of the Property. The provisions of this
Section shall survive the Closing for a period of twenty four (24) months year
after the Closing Date.

 

12.10. General Provisions. No failure of either party to exercise any power
given hereunder or to insist upon strict compliance with any obligation
specified herein, and no custom or practice at variance with the terms hereof,
shall constitute a waiver of either party’s right to demand exact compliance
with the terms hereof. This Agreement contains the entire agreement of the
parties hereto, and no representations, inducements, promises, or agreements,
oral or otherwise, between the parties not embodied herein shall be of any force
or effect. Any amendment to this Agreement shall not be binding upon Seller or
Purchaser unless such amendment is in writing and executed by Seller and
Purchaser. Subject to the provisions of Section 9.1 hereof, the provisions of
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, legal representatives, successors, and
permitted assigns. Time is of the essence in this Agreement. The headings
inserted at the beginning of each paragraph are for convenience only, and do not
add to or subtract from the meaning of the contents of each paragraph. This
Agreement shall be construed, interpreted and enforced under the laws of the
State of Florida. Except as otherwise provided herein, all rights, powers, and
privileges conferred hereunder upon the parties shall be cumulative but not
restrictive to those given by law. All personal pronouns used in this Agreement,
whether used in the masculine, feminine, or neuter gender shall include all
genders, and all references herein to the singular shall include the plural and
vice versa.

 

12.11. Like-Kind Exchange. The parties hereto desire, and each other party is
willing to cooperate (subject to the limitations set forth below), to effectuate
the sale of the Property by means of an exchange of “like-kind” property which
will qualify as such under Section 1031 of the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder. Each party expressly
reserves the right to assign its rights, but not its obligations, hereunder to a
qualified intermediary as provided in I.R.C. Reg. 1.1031(k)-1(g)(4) on or before
the date of Closing. Upon written notice from any party (a “Requesting Party”)
to the other, the party to whom such notice is given (the “Other Party”) agrees
to cooperate with such Requesting Party to effect one or more like-kind
exchanges with respect to the Property, provided that such cooperation shall be
subject to the following conditions: (a) such exchange shall not delay the
Closing and shall occur either simultaneously with the Closing or the purchase
money proceeds payable to Seller shall be paid, upon Seller’s prior written
direction to Purchaser, to a third party escrow agent or intermediary such that
Purchaser shall not be required to participate in any

 

PURCHASE AND SALE AGREEMENT           CH2M HILL           GAINESVILLE, FLORIDA
   32     



--------------------------------------------------------------------------------

subsequent closing, (b) the Other Party shall not be obligated to spend any sums
or incur any expenses in excess of the sums and expenses which would have been
spent or incurred by the Other Party if there had been no exchange, and
(c) Purchaser shall not be obligated to acquire or accept title to any property
other than the Property, and Seller shall not be obligated to acquire or accept
title to any property. The Other Party makes no representation or warranty that
the conveyance of the Property made pursuant to this Section 12.11 shall qualify
for a like-kind exchange. Once Purchaser has paid the purchase money proceeds as
directed by Seller (if Seller is the Requesting Party), or Seller has conveyed
the Property as directed by Purchaser (if Purchaser is the Requesting Party),
the Other Party shall have no further obligation hereunder with respect to such
“like-kind” exchange. Each Requesting Party hereby indemnifies and holds the
Other Party harmless from and against any costs, liabilities and expenses
incurred or suffered by the Other Party in connection with the “like-kind”
exchange or exchanges described herein with respect to the Property, which
indemnity shall survive the Closing until the expiration of any applicable
statute of limitations.

 

12.12. Attorney’s Fees. If Purchaser or Seller brings an action at law or equity
against the other in order to enforce the provisions of this Agreement or as a
result of an alleged default under this Agreement, the prevailing party in such
action shall be entitled to recover court costs and reasonable attorney’s fees
actually incurred from the other.

 

12.13. Counterparts. This Agreement may be executed in one or more counterparts,
each of which when taken together shall constitute one and the same original. To
facilitate the execution and delivery of this Agreement, the parties may execute
and exchange counterparts of the signature pages by facsimile, and the signature
page of either party to any counterpart may be appended to any other
counterpart.

 

12.14. Effective Agreement. The submission of this Agreement for examination is
not intended to nor shall constitute an offer to sell, or a reservation of, or
option or proposal of any kind for the purchase of the Property. In no event
shall any draft of this Agreement create any obligation or liability, it being
understood that this Agreement shall be effective and binding only when a
counterpart of this Agreement has been executed and delivered by each party
hereto.

 

[Signatures commence on following page]

 

PURCHASE AND SALE AGREEMENT           CH2M HILL           GAINESVILLE, FLORIDA
   33     



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day, month and year first above written.

 

SELLER:

FUND VII AND FUND VIII ASSOCIATES,

a Georgia joint venture

By:

  Wells Real Estate Fund VII, L.P., a Georgia limited partnership, venture
partner     By:   Wells Partners, L.P., a Georgia limited partnership, general
partner         By:   Wells Capital, Inc., a Georgia corporation, general
partner             By:                 Name:                 Title:    

By:

  Wells Real Estate Fund VIII, L.P., a Georgia limited partnership, venture
partner     By:   Wells Partners, L.P., a Georgia limited partnership, general
partner         By:   Wells Capital, Inc., a Georgia corporation, general
partner            

By:   

               

Name:

               

Title:

   

 

[Signatures continued on following page]

 

PURCHASE AND SALE AGREEMENT           CH2M HILL           GAINESVILLE, FLORIDA
   34     



--------------------------------------------------------------------------------

[Signatures continued from previous page]

 

PURCHASER:

MARCENT DEVELOPMENT COMPANY,

INC., a New York corporation

By:   

   

Name:

   

Title:

   

 

PURCHASE AND SALE AGREEMENT           CH2M HILL           GAINESVILLE, FLORIDA
   35     



--------------------------------------------------------------------------------

EXHIBIT “A”

 

Legal Description

 

A parcel of land situated in the Serenola Plantation and the Gary Grant,
Township 10 South, Range 19 East, Alachua County, Florida, being more
particularly described as follows:

 

Commence at the Southwest corner of the Serenola Plantation, Township 10 South,
Range 19 East, Alachua County, Florida, for a Point of Reference; thence N
05°59’13” W along the West line of said Serenola Plantation, a distance of
2317.31 feet to an intersection with the southerly right-of-way line of State
Road No. 331 (100’ right-of-way) and the POINT OF BEGINNING; thence S 49°03’23”
W along said southerly right-of-way line, a distance of 166.99 feet; thence S
40°56’37” E perpendicular to said southerly right-of-way line, a distance of
726.00 feet; thence N 49°03’23” E parallel with said southerly right of way
line, a distance of 300.00 feet; thence N 40°56’37” W perpendicular to said
southerly right-of-way line, a distance of 726.00 feet to an intersection with
said southerly right-of-way line, thence S 49°03’23” W along said southerly
right-of-way line, thence 133.01 feet to an intersection with said West line of
the Serenola Plantation and the POINT OF BEGINNING.

 

          EXHIBIT “A” PURCHASE AND SALE AGREEMENT         LEGAL DESCRIPTION CH2M
HILL           GAINESVILLE, FLORIDA          



--------------------------------------------------------------------------------

EXHIBIT “B”

 

LIST OF PERSONAL PROPERTY

 

None.

 

          EXHIBIT “B” PURCHASE AND SALE AGREEMENT         PERSONAL PROPERTY CH2M
HILL           GAINESVILLE, FLORIDA    Page 1     



--------------------------------------------------------------------------------

EXHIBIT “C”

 

LIST OF COMMISSION AGREEMENT[S]

 

1. Office Lease Commission Agreement, dated July 30, 2004, between Fund VII and
Fund VIII Associates and Robert E. (Eddie) Foster, of Coldwell Banker/M.M.
Parrish Realtors.

 

2. Exclusive Right to Lease Agreement, dated as of December 31, 2004, between
Fund VII and Fund VIII Associates, as owner, and Bosshardt Realty, as agent.

 

          EXHIBIT “C” PURCHASE AND SALE AGREEMENT         COMMISSION AGREEMENTS
CH2M HILL           GAINESVILLE, FLORIDA          



--------------------------------------------------------------------------------

EXHIBIT “D”

 

FORM OF ESCROW AGREEMENT

 

THIS ESCROW AGREEMENT (the “Agreement”), made and entered into this      day of
October, 2005, by and among MARCENT DEVELOPMENT COMPANY, INC., a New York
corporation (“Purchaser”), FUND VII AND FUND VIII ASSOCIATES, a Georgia general
partnership (“Seller”), and CHICAGO TITLE INSURANCE COMPANY (“Escrow Agent”).

 

WITNESSETH:

 

WHEREAS, Purchaser and Seller’s affiliate Marcent International, Inc. have
entered into a certain letter of intent fully executed on October 18, 2005
(hereinafter referred to as the “Letter of Intent”) regarding the purchase and
sale of certain real property owned by Seller, which is located at 3011 SW
Williston Road, Gainesville, Alachua County, Florida (the “Property”); and

 

WHEREAS, Paragraph 6 of the Letter of Intent provides for Purchaser’s payment to
Escrow Agent, within three (3) business days following execution and delivery by
Seller and Purchaser of the Letter of Intent, of Two Hundred Fifty Thousand and
No/100 Dollars ($250,000.00) as the Initial Earnest Money Deposit (as defined in
the Letter of Intent) to be held and applied by said Escrow Agent in accordance
with this Agreement and a certain purchase and sale agreement which Seller and
Purchaser have agreed to negotiate in good faith (the “Contract”); and

 

WHEREAS, the Letter of Intent provides (and the Contract will provide) for
Purchaser’s payment to Escrow Agent, no later than the expiration of the
Inspection Period (as defined in the Letter of Intent and as will be defined in
the Contract) of the additional sum of Two Hundred Fifty Thousand and No/100
Dollars ($250,000.00) as the Additional Earnest Money Deposit (as will be
defined in the Contract); and

 

WHEREAS, the parties hereto desire to set forth the terms and conditions of
Escrow Agent’s holding, investment and disbursement of the Escrow Funds (as
hereinafter defined).

 

NOW, THEREFORE, for and in consideration of the agreements set forth in the
Letter of Intent and the mutual covenants set forth herein, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

1. Escrow Agent does hereby acknowledge receipt of a wire transfer, payable to
the order of Escrow Agent, in the amount of Two Hundred Fifty Thousand and
No/100 Dollars ($250,000.00) as the Initial Earnest Money Deposit (as defined in
the Letter of Intent and as will be defined in the Contract). Said Initial
Earnest Money Deposit, together with any additional

 

          EXHIBIT “D” FUND VII AND FUND VIII ASSOCIATES/CH2M HILL         FORM
OF ESCROW AGREEMENT 3011 SW WILLISTON ROAD           GAINESVILLE, FLORIDA     
    



--------------------------------------------------------------------------------

earnest money actually deposited by Purchaser with Escrow Agent pursuant to the
terms of the Contract, all interest and other income earned on the Initial
Earnest Money Deposit, any such additional earnest money and interest thereon,
is herein referred to as the “Escrow Funds”. Escrow Agent hereby agrees to hold,
administer and disburse the Escrow Funds pursuant to this Agreement and, when
and if finalized and executed by Seller and Purchaser, the Contract. Escrow
Agent shall invest the Escrow Funds in a Cash Investment Account at Wachovia
Bank of Georgia, in Atlanta, Georgia. All interest or other income shall be
earned for the account of Purchaser and shall be held, invested and disbursed as
a part of the Escrow Funds hereunder. Purchaser’s Federal Identification Number
is #                          ; and Seller’s Federal Identification Number is
# 58-2174098. Escrow Agent’s fee, if any, for services rendered hereunder shall
be paid one-half (1/2) by Purchaser and one-half (1/2) by Seller.

 

2. Seller and/or Purchaser shall have the right, for any reason or no reason, to
terminate this Agreement by written notice to the other, with a copy to Escrow
Agent, at any time on or before the earlier of (i) November 4, 2005, or (ii) the
date upon which the Contract is finalized and executed by Purchaser and Seller,
and a copy thereof is delivered by Seller and Purchaser to Escrow Agent; and
upon any such termination, Escrow Agent shall pay the Escrow Funds (and all
interest accrued thereon) to Purchaser. Such election to terminate this
Agreement and to cause the return to Purchaser of the Escrow Funds shall be
exercised by Seller and/or Purchaser by giving written notice to the other and
to Escrow Agent of such election to terminate prior to the deadline established
in the preceding sentence. If Seller and/or Purchaser timely elects to terminate
this Agreement pursuant to this Paragraph 2, then promptly upon receipt of the
notice described in the preceding sentence, Escrow Agent shall pay the Escrow
Funds (including all interest accrued thereon) to Purchaser. From and after the
completion and execution by Purchaser and Seller of the Contract and the
delivery thereof by Purchaser to Escrow Agent, Purchaser’s obligation to deposit
the Additional Earnest Money Deposit and Purchaser’s right to the return of the
Escrow Funds shall be governed by the terms of the Contract and this Agreement.
If the Contract is not completed and executed by Purchaser and Seller on or
before November 4, 2005, then unless Purchaser and Seller agree in writing to an
extension of such November 4, 2005 deadline, Seller and Purchaser shall be
deemed to have terminated this Agreement on such November 4, 2005 deadline, and
the Escrow Funds (and all interest accrued thereon) shall be promptly paid by
Escrow Agent to Purchaser. Purchaser and Seller agree to send to the other,
pursuant to Paragraph 7 below, a duplicate copy of any written notice sent to
Escrow Agent requesting any disbursement to Purchaser of the Escrow Funds under
this Paragraph 2.

 

3. Following the completion and execution by Seller and Purchaser of the
Contract, receipt by Escrow Agent of a copy of the fully executed Contract, and
written notice from either Purchaser or Seller, or both, setting forth the
identity of the party to whom such Escrow Funds (or portions thereof) are to be
disbursed and further setting forth the specific section or paragraph of the
Contract pursuant to which the disbursement of such Escrow Funds (or portions
thereof) is being requested, Escrow Agent shall disburse such Escrow Funds
pursuant to such notice; provided, however, that if following the completion and
execution by Purchaser and Seller of the

 

FUND VII AND FUND VIII ASSOCIATES/CH2M HILL           3011 SW WILLISTON ROAD   
       GAINESVILLE, FLORIDA          

3



--------------------------------------------------------------------------------

Contract and receipt by Escrow Agent of a copy of such fully executed Contract,
such notice is given by either Purchaser or Seller but not both, Escrow Agent
shall (i) promptly notify the other party (either Purchaser or Seller, as the
case may be) that Escrow Agent has received a request for disbursement, and
(ii) withhold disbursement of such Escrow Funds for a period of ten (10) days
after receipt of such notice of disbursement and if Escrow Agent receives within
said ten (10) day period either (A) a written notice from the party that
submitted the request for disbursement which notice countermands the earlier
notice of disbursement, or (B) a written notice from the other party that
conflicts with the request for disbursement given by the party submitting such
request, then Escrow Agent shall withhold such disbursement until both Purchaser
and Seller can agree upon a disbursement of such Escrow Funds. Purchaser and
Seller hereby agree to send to the other, pursuant to Paragraph 7 below, a
duplicate copy of any written notice sent to Escrow Agent and requesting any
such disbursement or countermanding a request for disbursement.

 

4. In performing any of its duties hereunder, Escrow Agent shall not incur any
liability to anyone for any damages, losses, or expenses, except for willful
default, gross negligence, fraud or breach of trust, and it shall accordingly
not incur any such liability with respect to (i) any action taken or omitted in
good faith upon advice of its legal counsel given with respect to any questions
relating to the duties and responsibilities of Escrow Agent under this
Agreement, or (ii) any action taken or omitted in reliance upon any instrument,
including any written notice or instruction provided for in this Agreement, not
only as to its due execution and the validity and effectiveness of its
provisions but also as to the truth and accuracy of any information contained
therein, which Escrow Agent shall in good faith believe to be genuine, to have
been signed or presented by a proper person or persons, and to conform with the
provisions of this Agreement.

 

5. Notwithstanding the provisions of Paragraphs 2 or 3 above, in the event of a
dispute between Purchaser and Seller sufficient in the sole discretion of Escrow
Agent to justify its doing so or in the event that Escrow Agent has not
disbursed the Escrow Funds on or before December 7, 2005 (the date for closing
the purchase and sale of the Property as contemplated pursuant to the Letter of
Intent), Escrow Agent shall be entitled to tender the Escrow Funds into the
registry or custody of any court of competent jurisdiction, together with such
legal pleadings as it may deem appropriate, and thereupon be discharged from all
further duties and liabilities under this Agreement. Any such legal action may
be brought in such court as Escrow Agent shall determine to have jurisdiction
thereof. The actual and reasonable costs and expenses (including actual and
reasonable attorneys’ fees) incurred by Escrow Agent in connection with
tendering the Escrow Funds to such court may be deducted from the Escrow Funds.

 

6. Purchaser and Seller hereby jointly and severally agree to indemnify and hold
Escrow Agent harmless against any and all losses, claims, damages, liabilities,
and expenses, including, without limitation, reasonable costs of investigation
and legal counsel fees, which may be imposed upon Escrow Agent or incurred by
Escrow Agent in connection with the

 

FUND VII AND FUND VIII ASSOCIATES/CH2M HILL           3011 SW WILLISTON ROAD   
       GAINESVILLE, FLORIDA          

4



--------------------------------------------------------------------------------

performance of its duties hereunder, including, without limitation, any
litigation arising from this Agreement or involving the subject matter hereof.

 

7. Wherever any notice or other communication is required or permitted
hereunder, such notice or other communication shall be in writing and shall be
delivered by overnight courier, hand delivery, facsimile or other electronic
transmission, or sent by U.S. registered or certified mail, return receipt
requested, postage prepaid, to the addresses set out below or at such other
addresses as are specified by written notice delivered in accordance herewith:

 

PURCHASER:

  

Marcent Development Company, Inc.

    

124 E. Colonial Drive

    

Orlando, Florida 32801

    

Attention: Ms. Kathy Keller

    

Telephone: 407.849.0371

    

Facsimile: 407.423.7429

    

Email: kkmarcent@att.net

with a copy to:

  

Lowndes, Drosdick, Doster, Kantor & Reed

    

215 North Eola Drive

    

Orlando, Florida 32801

    

Attention: Mr. Jeffrey T. Bankowitz

    

Telephone: 407.418.6252

    

Facsimile: 407.843.4444

    

Email: jeffrey.bankowitz@lowndes-law.com

SELLER:

  

Fund VII and Fund VIII Associates

    

c/o Wells Real Estate Funds

    

6200 The Corners Parkway

    

Suite 250

    

Norcross, Georgia 30092

    

Attention: Mr. Parker Hudson

    

Telephone: 770.243.4684

    

Facsimile: 770.243.8540

    

Email: parker.hudson@wellsref.com

 

FUND VII AND FUND VIII ASSOCIATES/CH2M HILL           3011 SW WILLISTON ROAD   
       GAINESVILLE, FLORIDA          

5



--------------------------------------------------------------------------------

with a copy to:

  

Troutman Sanders LLP

Suite 5200

600 Peachtree Street, N.E.

Atlanta, Georgia 30308-2216

Attention: Ms. Leslie Fuller Secrest

Telephone: 404.885.3286

Facsimile: 404.962.6698

Email: leslie.secrest@troutmansanders.com

ESCROW AGENT:

  

Chicago Title Insurance Company

4170 Ashford Dunwoody Road

Suite 460

Atlanta, Georgia 30319

Attention: Ms. Judy A. Stillings

Telephone: 404.419.3224

Facsimile: 404.303.6307

Email: judy.stillings@ctt.com

 

Any notice or other communication (i) mailed as hereinabove provided shall be
deemed effectively given or received on the third (3rd) business day following
the postmark date of such notice or other communication, (ii) sent by overnight
courier or by hand shall be deemed effectively given or received upon receipt,
and (iii) sent by facsimile or other electronic transmission shall be deemed
effectively given or received on the first business day after the day of
transmission of such notice and confirmation of such transmission.

 

8. This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, executors, administrators, personal
representatives, successors, and assigns. Any and all rights granted to any of
the parties hereto may be exercised by their agents or personal representatives.

 

9. Time is of the essence of this Agreement.

 

10. If proceedings shall be instituted before any court of competent
jurisdiction for the resolution of any dispute arising under this Agreement
between any parties hereto, then upon final resolution of such dispute, the
prevailing party in such dispute shall be promptly paid by the nonprevailing
party therein all of such prevailing party’s attorneys’ fees and expenses, court
costs and costs of appeal actually incurred in connection with such proceeding.

 

11. This Agreement is governed by and is to be construed under the laws of the
State of Florida and may be executed in several counterparts, each of which
shall be deemed an original, and all such counterparts together shall constitute
one and the same instrument.

 

[Signatures begin on next page]

 

FUND VII AND FUND VIII ASSOCIATES/CH2M HILL           3011 SW WILLISTON ROAD   
       GAINESVILLE, FLORIDA          

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day, month and year first
above written.

 

SELLER:

FUND VII AND FUND VIII ASSOCIATES,

a Georgia general partnership

By:

 

WELLS REAL ESTATE FUND VII, L.P.,

a Georgia limited partnership, general partner

and Administrative Venturer

   

By:

 

Wells Partners, L.P.,

a Georgia limited partnership,

as general partner

       

By:

 

Wells Capital, Inc.,

a Georgia corporation,

as general partner

            By:                

Name:

               

Title:

   

 

[Signatures continue on next page]

 

FUND VII AND FUND VIII ASSOCIATES/CH2M HILL           3011 SW WILLISTON ROAD   
       GAINESVILLE, FLORIDA          

7



--------------------------------------------------------------------------------

[Signatures continued from previous page]

 

PURCHASER:

MARCENT DEVELOPMENT COMPANY, INC.,

a New York corporation

By:    

Name:

   

Title:

   

 

[Signatures continue on next page]

 

FUND VII AND FUND VIII ASSOCIATES/CH2M HILL           3011 SW WILLISTON ROAD   
       GAINESVILLE, FLORIDA          

8



--------------------------------------------------------------------------------

[Signatures continued from previous page]

 

ESCROW AGENT:

CHICAGO TITLE INSURANCE COMPANY

By:    

Name:

   

Title:

   

 

EXHIBIT “D”           PURCHASE AND SALE AGREEMENT           CH2M HILL          
GAINESVILLE, FLORIDA          



--------------------------------------------------------------------------------

EXHIBIT “E”

 

LIST OF EXISTING ENVIRONMENTAL REPORTS

 

1. Report of Phase I Environmental Site Assessment – Proposed CH2M Hill
Facility, Gainesville, Florida, AT&E Job No. J5533, Report No. 001, prepared for
Wells Real Estate Fund VII, L.P., dated September 23, 1994, by Atlanta Testing &
Engineering.

 

2. Report of Geotechnical Exploration – Proposed CH2M Hill Facility,
Gainesville, Florida, AT&E Job No. J5533, Report No. 002, prepared for Adevco
Corporation, dated November 2, 1994.

 

          EXHIBIT “E” PURCHASE AND SALE AGREEMENT         EXISTING ENVIRONMENTAL
REPORTS CH2M HILL           GAINESVILLE, FLORIDA          



--------------------------------------------------------------------------------

EXHIBIT “F”

 

EXISTING SURVEY

 

Boundary and Topographic Survey, prepared for NationsBank of Georgia, N.A., as
agent for Wells Real Estate Fund, by Eugene F. Quinn, F.P.L.S. #4258, of Quinn &
Associates, Inc., dated January 12, 1995.

 

          EXHIBIT “F” PURCHASE AND SALE AGREEMENT         EXISTING SURVEY CH2M
HILL           GAINESVILLE, FLORIDA          



--------------------------------------------------------------------------------

EXHIBIT “G”

 

LEASE

 

1. Lease Agreement, dated as of September 20, 1994, between NationsBank of
Georgia, N.A., as agent for Wells Real Estate Fund VII, L.P., as landlord, and
CH2M Hill, Inc., a Florida corporation, as tenant, as amended by:

 

  (a) First Amendment to Lease Agreement, dated November 1, 1994, between
NationsBank of Georgia, N.A., as agent for Wells Real Estate Fund VII, L.P., as
landlord, and CH2M Hill, Inc., as tenant.

 

  (b) Second Amendment to Lease Agreement, dated January 12, 1995, between
NationsBank of Georgia, N.A., as agent for Wells Real Estate Fund VII, L.P., as
landlord, and CH2M Hill, Inc., as tenant.

 

  (c) Third Amendment to Lease Agreement, dated June 30, 1995, between
NationsBank of Georgia, NA., as agent for Wells Real Estate Fund VII, L.P., as
landlord, and CH2M Hill, Inc., as tenant.

 

  (d) Fourth Amendment to Lease Agreement, dated as of August 15, 2004, between
Fund VII and Fund VIII Associates, a Georgia joint venture, as landlord, and
CH2M Hill, Inc., as tenant.

 

          EXHIBIT “G” PURCHASE AND SALE AGREEMENT         LEASE CH2M HILL     
     GAINESVILLE, FLORIDA          



--------------------------------------------------------------------------------

EXHIBIT “H”

 

TITLE EXCEPTIONS

 

1. Taxes and assessments for the year 2006 and subsequent years.

 

2. Easement for public utilities to Alachua County Utilities, Inc., recorded in
Official Records Book 274, page 223 of the Public Records of Alachua County,
Florida.

 

3. Resolution for non-ad valorem waste disposal assessment recorded August 20,
1992, recorded in Official Records Book 1870, page 2639 of the Public Records of
Alachua County, Florida.

 

4. Resolution for non-ad valorem waste disposal assessment recorded October 6,
1993, in Official Records Book 1929, page 839 of the Public Records of Alachua
County, Florida.

 

5. Terms and conditions of that certain Declaration of Restrictive Covenants
dated January 20, 1995, and recorded in Official Records Book 1997, page 223 of
the Public Records of Alachua County, Florida.

 

6. Public Utility Easement in favor of City of Gainesville dated January 20,
1995, and recorded in Official Records Book 1997, page 228 of the Public Records
of Alachua County, Florida.

 

7. Unrecorded Lease of the premises in favor of CH2M Hill dated September 20,
1994, as amended by First Amendment to Lease Agreement dated November 1, 1994,
as further amended by Second Amendment to Lease Agreement, dated January 12,
1995, as further amended Third Amendment to Lease, dated June 30, 1995, and as
further amended by Fourth Amendment to Lease Agreement, dated August 15, 2004.

 

8. Terms and conditions of the easement described in that certain warranty deed
recorded in Official Records Book 1997, page 232 of the Public Records of
Alachua County, Florida.

 

          EXHIBIT “H” PURCHASE AND SALE AGREEMENT         TITLE EXCEPTIONS CH2M
HILL           GAINESVILLE, FLORIDA          

1



--------------------------------------------------------------------------------

EXHIBIT “I”

 

EXCEPTION SCHEDULE

 

None.

 

          EXHIBIT “I” PURCHASE AND SALE AGREEMENT         EXCEPTION SCHEDULE
CH2M HILL           GAINESVILLE, FLORIDA          



--------------------------------------------------------------------------------

EXHIBIT “J”

 

LIST OF SERVICE CONTRACTS

 

[TO BE PROVIDED BY SELLER NO LATER THAN NOVEMBER 10, 2005]

 

          EXHIBIT “J” PURCHASE AND SALE AGREEMENT         LIST OF SERVICE
CONTRACTS CH2M HILL           GAINESVILLE, FLORIDA          



--------------------------------------------------------------------------------

EXHIBIT “K”

 

FORM OF TENANT ESTOPPEL CERTIFICATE

 

                    , 2005

 

Marcent International

P. O. Box 2206

Orlando, Florida 32801

Attn: Ms. Kathy Keller

 

Fund VII and Fund VIII Associates

6200 The Corners Parkway

Norcross, Georgia 30092

Attn: Mr. F. Parker Hudson

Managing Director, Dispositions

 

  RE: Lease:   Lease Agreement, dated as of September 20, 1994, between
NationsBank of Georgia, N.A., as agent for Wells Real Estate Fund VII, L.P. and
CH2M Hill, Inc., as amended by First Amendment to Lease Agreement, dated
November 1, 1994, as further amended by Second Amendment to Lease Agreement,
dated January 12, 1995, as further amended by Third Amendment to Lease
Agreement, dated June 30, 1995, and as further amended by Fourth Amendment to
Lease Agreement, dated August 15, 2004, relating to certain premises in property
located at 3011 SW Williston Road, Gainesville, Florida

 

Premises:

     Approximately 50,877 RSF

Commencement Date:

      

Expiration Date:

      

Current Monthly Base Rent:

   $                                 

Current Monthly Additional Rent:

   $                                 

Base Year or Expense Stop (if applicable):

      

Security Deposit:

   $ -0-(None Required)

Monthly Base Rent Paid Through:

                         , 2005

Monthly Additional Rent Paid Through:

                         , 2005

 

Ladies and Gentlemen:

 

We are the Tenant under the lease described above. We give you this certificate
to permit you and your successors or assigns to rely on it as conclusive
evidence of the matters stated below, in

 

          EXHIBIT “K” PURCHASE AND SALE AGREEMENT         FORM OF TENANT
ESTOPPEL CERTIFICATE CH2M HILL           GAINESVILLE, FLORIDA          



--------------------------------------------------------------------------------

evaluating and completing the purchase by you or your assignee of the property
known as 3011 SW Williston Road in Gainesville, Florida, which includes the
Premises. We certify to you and your successors and assigns, as follows:

 

1. We are the Tenant at the Premises and are in sole possession of and are
occupying the Premises. Tenant has not subleased all or any part of the Premises
or assigned the Lease, or otherwise transferred its interest in the Lease or the
Premises.

 

2. The attached Lease is currently in full force and effect and constitutes the
entire agreement between Landlord and Tenant. The Lease has not been amended,
modified, or changed, whether in writing or orally, except as may be stated in
the copy of the Lease attached.

 

3. The Commencement Date and Expiration Date of the term of the Lease are
correctly stated above. Tenant has no options or rights and has not exercised
any options or rights to renew, extend, amend, modify, or change the term of the
Lease, except as may be stated in the copy of the Lease attached.

 

4. The current monthly Base Rent under the Lease and the current monthly
Additional Rent under the Lease are correctly stated above. Monthly Base Rent
and monthly Additional Rent have been paid through the respective dates stated
above. No rent has been prepaid for more than one month. Tenant has not been
given any free rent, partial rent, rebates, rent abatements, or rent concessions
of any kind, except as may be stated in the copy of the Lease attached.

 

5. To Tenant’s knowledge, any construction, build-out, improvements,
alterations, or additions to the Premises required under the Lease to have been
performed by the Landlord have been fully completed in accordance with the
Lease. There are no unfunded allowances payable to Tenant under the Lease.

 

6. To Tenant’s knowledge, Landlord has fully performed all of its obligations
under the Lease and is not in default under any term or provision of the Lease.
In addition, to Tenant’s knowledge, no circumstances exist under which Landlord
may be deemed in default merely upon service of notice or passage of time.

 

7. Tenant does not currently assert and, to Tenant’s knowledge, has no defenses,
set-offs, or counterclaims to the payment of rent and all other amounts due from
Tenant to Landlord under the Lease.

 

8. Tenant has not been granted and has not exercised any options or rights of
expansion, or first refusal to lease concerning the Lease or the Premises,
except as may be stated in the copy of the Lease attached. Tenant has not been
granted any options or rights to purchase, or first refusal to purchase,
concerning the Premises.

 

9. Tenant has not filed and is not the subject of any filing for bankruptcy or
reorganization under federal bankruptcy laws.

 

          EXHIBIT “K” PURCHASE AND SALE AGREEMENT         FORM OF TENANT
ESTOPPEL CERTIFICATE CH2M HILL           GAINESVILLE, FLORIDA          

2



--------------------------------------------------------------------------------

10. The address for notices to Tenant under the Lease is correctly set forth in
the Lease.

 

11. The person signing this letter on behalf of Tenant is duly authorized to
execute and deliver this certificate for and on behalf of the Tenant.

 

Sincerely, CH2M HILL, INC.

By:   

   

Its:   

   

 

          EXHIBIT “K” PURCHASE AND SALE AGREEMENT         FORM OF TENANT
ESTOPPEL CERTIFICATE CH2M HILL           GAINESVILLE, FLORIDA          

3



--------------------------------------------------------------------------------

EXHIBIT “A”

 

Copy of Lease and All Lease Amendments

 

          EXHIBIT “K” PURCHASE AND SALE AGREEMENT         FORM OF TENANT
ESTOPPEL CERTIFICATE CH2M HILL           GAINESVILLE, FLORIDA          



--------------------------------------------------------------------------------

EXHIBIT “L”

 

PROPERTY TAX APPEALS

 

None.

 

          EXHIBIT “L” PURCHASE AND SALE AGREEMENT         PROPERTY TAX APPEALS
CH2M HILL           GAINESVILLE, FLORIDA          



--------------------------------------------------------------------------------

EXHIBIT “M”

 

MANAGEMENT AGREEMENT

 

Management Agreement, dated as of July 1, 2004, between Wells Management
Company, Inc., managing agent for Fund VII and Fund VIII Associates, as owner,
and Cushman & Wakefield of Florida, Inc., as manager.

 

          EXHIBIT “M” PURCHASE AND SALE AGREEMENT         MANAGEMENT AGREEMENT
CH2M HILL           GAINESVILLE, FLORIDA          



--------------------------------------------------------------------------------

SCHEDULE 1

 

FORM OF ASSIGNMENT AND ASSUMPTION OF LEASE

 

ASSIGNMENT AND ASSUMPTION OF LEASE

 

THIS ASSIGNMENT AND ASSUMPTION OF LEASE (“Assignment”) is made and entered into
as of the      day of December, 2005, by and between FUND VII AND FUND VIII
ASSOCIATES, a Georgia joint venture (“Assignor”), and
                                             , a
                                         (“Assignee”).

 

WITNESSETH:

 

WHEREAS, contemporaneously with the execution hereof, Assignor has conveyed to
Assignee certain real property located in Gainesville, Alachua County, Florida,
and more particularly described on Exhibit “A” attached hereto (the “Property”)
; and

 

WHEREAS, in connection with said conveyance, Assignor desires to transfer and
assign to Assignee all of Assignor’s right, title and interest in and to certain
lease[s] affecting the Property, [together with the security deposits and future
leasing commission obligations associated therewith], and, subject to the terms
and conditions hereof, Assignee desires to assume Assignor’s right, title,
interest and obligations in respect of said lease[s, security deposits and
leasing commission obligations];

 

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) in hand paid to Assignor by Assignee, Assignee’s purchase of the
Property and other good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged by Assignor and Assignee, Assignor
and Assignee hereby covenant and agree as follows:

 

1. Assignor hereby unconditionally and absolutely assigns, transfers, sets over
and conveys to Assignee, without warranty or representation of any kind, express
or implied, except as set forth below and except for any warranty or
representation contained in that certain Purchase and Sale Agreement dated as of
November 4, 2005, between Assignor, as “Seller”, and Assignee, as “Purchaser”
(the “Contract”), applicable to the property assigned herein, all of Assignor’s
right, title and interest in, to and under (a) that certain lease[s] set forth
on Exhibit “B” attached hereto and by this reference made a part hereof
affecting or relating to the Property or the improvements thereon (the
“Lease(s)”), [and (b) that certain leasing commission agreement more
particularly described on Exhibit “C” attached hereto and made a part hereof
(the “Commission Agreement”)], subject to the matters more particularly
described on Exhibit “D” attached hereto and made a part hereof.

 

2. Assignee, by acceptance hereof, hereby assumes and agrees to perform all of
Assignor’s duties and obligations under the Lease(s) arising from and after the
date hereof, [including, without limitation, Assignor’s obligations to pay
leasing commissions due and payable in respect of any renewal or expansion of
the existing Lease, or any new lease with the tenant under the Lease, after the
date hereof pursuant to the Commission Agreement, provided that any renewal or
expansion of the existing Lease, or any new lease with the tenant under the

 

          SCHEDULE 1 PURCHASE AND SALE AGREEMENT         FORM OF ASSIGNMENT AND
CH2M HILL         ASSUMPTION OF LEASE GAINESVILLE, FLORIDA          



--------------------------------------------------------------------------------

Lease that was entered into after the Effective Date of the Contract (as defined
therein) and prior to the date hereof was approved (or deemed approved) by
Purchaser as and to the extent required in the Contract].

 

3. Assignor hereby agrees to indemnify and save and hold harmless Assignee
against any claims, liabilities or damages arising out of any actions or
inactions of Assignor with respect to the Lease prior to the date hereof.
Assignee hereby agrees to indemnify and save and hold harmless Assignor against
any claims, liabilities or damages arising out of any actions or inactions of
Assignee with respect to the Lease from and after the date hereof. The foregoing
reciprocal indemnity obligations of Assignor and Assignee are expressly made
subject to all of the terms and conditions of Article 11 of the Contract, all of
the terms and conditions of which Article 11 are hereby incorporated herein.

 

4. This Assignment shall inure to the benefit of and be binding upon Assignor
and Assignee, their respective legal representatives, successors and assigns.
This Assignment may be executed in counterparts, each of which shall be deemed
an original and all of such counterparts together shall constitute one and the
same Assignment.

 

IN WITNESS WHEREOF, the duly authorized representatives of Assignor and Assignee
have caused this Assignment to be properly executed under seal as of this day
and year first above written.

 

ASSIGNEE: _________________________________________, a
________________________________________ By:    

Name:

   

Its:

   

 

          SCHEDULE 1 PURCHASE AND SALE AGREEMENT         FORM OF ASSIGNMENT AND
CH2M HILL         ASSUMPTION OF LEASE GAINESVILLE, FLORIDA          

2



--------------------------------------------------------------------------------

“ASSIGNOR”

FUND VII AND FUND VIII ASSOCIATES,

a Georgia joint venture

By:

  Wells Real Estate Fund VII L.P., a Georgia limited partnership, venture
partner    

By:

  Wells Partners, L.P., a Georgia limited partnership, general partner        

By:

  Wells Capital, Inc., a Georgia corporation, general partner             By:  
             

Name:

               

Title:

   

By:

  Wells Real Estate Fund VIII, L.P., a Georgia limited partnership, venture
partner    

By:

  Wells Partners, L.P., a Georgia limited partnership, general partner        

By:

  Wells Capital, Inc., a Georgia corporation, general partner             By:  
             

Name:

               

Title:

   

 

          SCHEDULE 1 PURCHASE AND SALE AGREEMENT         FORM OF ASSIGNMENT AND
CH2M HILL         ASSUMPTION OF LEASE GAINESVILLE, FLORIDA          

3



--------------------------------------------------------------------------------

EXHIBIT A

 

Legal Description

 

          SCHEDULE 1 PURCHASE AND SALE AGREEMENT         FORM OF ASSIGNMENT AND
CH2M HILL         ASSUMPTION OF LEASE GAINESVILLE, FLORIDA          



--------------------------------------------------------------------------------

EXHIBIT B

 

Lease

 

          SCHEDULE 1 PURCHASE AND SALE AGREEMENT         FORM OF ASSIGNMENT AND
CH2M HILL         ASSUMPTION OF LEASE GAINESVILLE, FLORIDA          



--------------------------------------------------------------------------------

EXHIBIT C

 

Lease Commission Agreements

 

          SCHEDULE 1 PURCHASE AND SALE AGREEMENT         FORM OF ASSIGNMENT AND
CH2M HILL         ASSUMPTION OF LEASE GAINESVILLE, FLORIDA          



--------------------------------------------------------------------------------

EXHIBIT D

 

Permitted Exceptions

 

          SCHEDULE 1 PURCHASE AND SALE AGREEMENT         FORM OF ASSIGNMENT AND
CH2M HILL         ASSUMPTION OF LEASE GAINESVILLE, FLORIDA          



--------------------------------------------------------------------------------

SCHEDULE 2

 

FORM OF ASSIGNMENT AND ASSUMPTION

OF OPTION TO LEASE

 

ASSIGNMENT AND ASSUMPTION OF OPTION TO LEASE

 

THIS ASSIGNMENT AND ASSUMPTION OF OPTION TO LEASE (“Assignment”) is made and
entered into as of the      day of                     , 2005, by and between
FUND VII AND FUND VIII ASSOCIATES, a Georgia joint venture (“Assignor”) and
                                        , a                             
(“Assignee”).

 

WITNESSETH:

 

WHEREAS, contemporaneously with the execution hereof, Assignor has conveyed to
Assignee certain real property located in Gainesville, Alachua County, Florida,
and more particularly described on Exhibit “A” attached hereto (the “Property”);
and

 

WHEREAS, in connection with said conveyance, Assignor desires to transfer and
assign to Assignee, to the extent assignable, all of Assignor’s right, title and
interest in and to a certain option to lease certain land contiguous to the
Property, and Assignee desires to assume Assignor’s obligations under said
option agreement;

 

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) in hand paid to Assignor by Assignee, the Premises and other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged by Assignor and Assignee, Assignor and Assignee hereby
covenant and agree as follows:

 

1. Assignor hereby unconditionally and absolutely assigns, transfers, sets over
and conveys to Assignee, to the extent assignable, and without warranty or
representation of any kind, express or implied, except as set forth below and
except for any warranty or representation contained in that certain Purchase and
Sale Agreement dated as of November 4, 2005, between Assignor, as “Seller”, and
Assignee, as “purchaser” (the “Contract”), all of Assignor’s right, title and
interest in, to and under that certain Option to Lease, dated as of December 9,
2004, between Williston Road Investment, LLC, as “Lessor”, and Seller as
“Lessee”, [as amended by that certain First Amendment to Option to Lease, dated
_________, 2005] (said option[, as so amended,] is herein referred to as the
“Option to Lease”).

 

2. Assignee, by acceptance hereof, hereby assumes and agrees to perform all of
Assignor’s duties and obligations under the Option to Lease arising from and
after the date hereof; provided, however, that nothing contained herein shall be
deemed or construed to require Assignee to exercise the option contained in the
Option to Lease.

 

3. This Assignment shall inure to the benefit and be binding upon Assignor and
Assignee and their respective legal representatives, successors and assigns.

 

PURCHASE AND SALE AGREEMENT         SCHEDULE 2 CH2M HILL         FORM OF
ASSIGNMENT AND GAINESVILLE, FLORIDA         ASSUMPTION OF OPTION TO LEASE



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the duly authorized representatives of Assignor and Assignee
have caused this Assignment to be properly executed under seal as of this day
and year first above written.

 

ASSIGNEE:

________________________________________,

a _______________________________________

By:

   

Name:

   

Title:

   

 

PURCHASE AND SALE AGREEMENT         SCHEDULE 2 CH2M HILL         FORM OF
ASSIGNMENT AND GAINESVILLE, FLORIDA         ASSUMPTION OF OPTION TO LEASE



--------------------------------------------------------------------------------

“ASSIGNOR”

FUND VII AND FUND VIII ASSOCIATES,

a Georgia joint venture

By:

  Wells Real Estate Fund VII, L.P., a
Georgia limited partnership, venture partner    

By:

  Wells Partners, L.P., a Georgia limited partnership, general partner        

By:

  Wells Capital, Inc., a Georgia corporation, general partner            

By:

               

Name:

               

Title:

         

By:

 

Wells Real Estate Fund VIII, L.P., a

Georgia limited partnership, venture partner

   

By:

  Wells Partners, L.P., a Georgia limited partnership, general partner        

By:

  Wells Capital, Inc., a Georgia corporation, general partner            

By:

               

Name:

               

Title:

   

 

PURCHASE AND SALE AGREEMENT         SCHEDULE 2 CH2M HILL         FORM OF
ASSIGNMENT AND GAINESVILLE, FLORIDA         ASSUMPTION OF OPTION TO LEASE



--------------------------------------------------------------------------------

Exhibit A

 

Legal Description

 

PURCHASE AND SALE AGREEMENT         SCHEDULE 2 CH2M HILL         FORM OF
ASSIGNMENT AND GAINESVILLE, FLORIDA         ASSUMPTION OF OPTION TO LEASE



--------------------------------------------------------------------------------

SCHEDULE 3

 

FORM OF ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS

 

ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS

 

THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS (“Assignment”) is made and entered
into as of the      day of                     , 2005, by and between FUND VII
AND FUND VIII ASSOCIATES, a Georgia joint venture (“Assignor”) and
                                        , a                  (“Assignee”).

 

WITNESSETH:

 

WHEREAS, contemporaneously with the execution hereof, Assignor has conveyed to
Assignee certain real property located in Gainesville, Alachua County, Florida,
and more particularly described on Exhibit “A” attached hereto (the “Property”);
and

 

WHEREAS, in connection with said conveyance, Assignor desires to transfer and
assign to Assignee, to the extent assignable, all of Assignor’s right, title and
interest in and to certain service contracts related to the Property, and to the
extent assignable, all guaranties and warranties given in connection with the
operation, construction, improvement, alteration or repair of the Property; and
Assignee desires to assume Assignor’s obligations under said service contracts;

 

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) in hand paid to Assignor by Assignee, the Premises and other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged by Assignor and Assignee, Assignor and Assignee hereby
covenant and agree as follows:

 

1. Assignor hereby unconditionally and absolutely assigns, transfers, sets over
and conveys to Assignee, to the extent assignable, and without warranty or
representation of any kind, express or implied, except as set forth below and
except for any warranty or representation contained in that certain Purchase and
Sale Agreement dated as of November 4, 2005, between Assignor, as “Seller”, and
Assignee, as “purchaser” (the “Contract”) applicable to the property assigned
herein, all of Assignor’s right, title and interest in, to and under those
certain contracts set forth on Exhibit “B” attached hereto and by this reference
made a part hereof (the “Service Contracts”), subject to the matters set forth
on Exhibit “C” attached hereto and by this reference made a part hereof.

 

2. Assignee, by acceptance hereof, hereby assumes and agrees to perform all of
Assignor’s duties and obligations under the Service Contracts arising from and
after the date hereof.

 

3. Assignor hereby agrees to indemnify and save and hold harmless Assignee
against any claims, liabilities or damages arising out of any actions or
inactions of Assignor with

 

PURCHASE AND SALE AGREEMENT         SCHEDULE 3 CH2M HILL         FORM OF
ASSIGNMENT AND GAINESVILLE, FLORIDA         ASSUMPTION OF SERVICE CONTRACTS



--------------------------------------------------------------------------------

respect to the Service Contracts prior to the date hereof. Assignee hereby
agrees to indemnify and save and hold harmless Assignor against any claims,
liabilities or damages arising out of any actions or inactions of Assignee with
respect to the Service Contracts from and after the date hereof. The foregoing
reciprocal indemnity obligations of Assignor and Assignee are expressly made
subject to all of the terms and conditions of Article 11 of the Contract, all of
the terms and conditions of which Article 11 are hereby incorporated herein.

 

4. This Assignment shall inure to the benefit and be binding upon Assignor and
Assignee and their respective legal representatives, successors and assigns.

 

IN WITNESS WHEREOF, the duly authorized representatives of Assignor and Assignee
have caused this Assignment to be properly executed under seal as of this day
and year first above written.

 

ASSIGNEE:

________________________________________,

a _______________________________________

By:

   

Name:

   

Title:

   

 

PURCHASE AND SALE AGREEMENT         SCHEDULE 3 CH2M HILL         FORM OF
ASSIGNMENT AND GAINESVILLE, FLORIDA         ASSUMPTION OF CONTRACTS



--------------------------------------------------------------------------------

“ASSIGNOR”

FUND VII AND FUND VIII ASSOCIATES,

a Georgia joint venture

By:

  Wells Real Estate Fund VII, L.P., a
Georgia limited partnership, venture partner    

By:

  Wells Partners, L.P., a Georgia limited partnership, general partner        

By:

  Wells Capital, Inc., a Georgia corporation, general partner            

By:

               

Name:

               

Title:

         

By:

 

Wells Real Estate Fund VIII, L.P., a

Georgia limited partnership, venture partner

   

By:

  Wells Partners, L.P., a Georgia limited partnership, general partner        

By:

  Wells Capital, Inc., a Georgia corporation, general partner            

By:

               

Name:

               

Title:

   

 

PURCHASE AND SALE AGREEMENT         SCHEDULE 3 CH2M HILL         FORM OF
ASSIGNMENT AND GAINESVILLE, FLORIDA         ASSUMPTION OF CONTRACTS



--------------------------------------------------------------------------------

Exhibit A

 

Legal Description

 

PURCHASE AND SALE AGREEMENT         SCHEDULE 3 CH2M HILL         FORM OF
ASSIGNMENT AND GAINESVILLE, FLORIDA         ASSUMPTION OF CONTRACTS



--------------------------------------------------------------------------------

Exhibit B

 

Assigned Contracts

 

PURCHASE AND SALE AGREEMENT         SCHEDULE 3 CH2M HILL         FORM OF BILL OF
SALE GAINESVILLE, FLORIDA         TO PERSONAL PROPERTY



--------------------------------------------------------------------------------

SCHEDULE 4

 

FORM OF BILL OF SALE TO PERSONAL PROPERTY

 

BILL OF SALE

 

THIS BILL OF SALE (“Bill of Sale”) is made and entered into as of the      day
of                     , 2005, by FUND VII AND FUND VIII ASSOCIATES, a Georgia
joint venture (“Seller”), for the benefit of
                                        , a                      (“Purchaser”).

 

WITNESSETH:

 

WHEREAS, contemporaneously with the execution hereof, Seller has conveyed to
Purchaser certain improved real property commonly known as “3011 SW Williston
Road” located in Gainesville, Alachua County, Florida, and more particularly
described on Exhibit “A-1” attached hereto (hereinafter, together with all
buildings, structures and improvements now situated on such land, including
without limitation, all parking areas and facilities, improvements and fixtures
located on such land, referred to as the “Property”); and

 

WHEREAS, in connection with said conveyance, Seller desires to transfer and
convey to Purchaser all of Seller’s right, title and interest in and to certain
tangible personal property, inventory and fixtures located in and used
exclusively in connection with the ownership, maintenance or operation of the
Property;

 

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) in hand paid to Seller by Purchaser, the premises and other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged by Seller and Purchaser, it is hereby agreed as follows:

 

1. All capitalized terms not defined herein shall have the meanings ascribed to
such terms as set forth in that certain Purchase and Sale Agreement dated as of
November 4, 2005, between Seller and Purchaser (the “Sales Contract”).

 

2. Seller hereby unconditionally and absolutely transfers, conveys and sets over
to Purchaser, without warranty or representation of any kind, express or
implied, all right, title and interest of Seller in any and all furniture
(including common area furnishings and interior landscaping items), carpeting,
draperies, appliances, personal property, machinery, apparatus and equipment
owned by Seller and currently used exclusively in the operation, repair and
maintenance of the Property, including, without limitation, all of Seller’s
right, title and interest in and to those items of tangible personal property
set forth on Exhibit “B” attached hereto and all non-confidential books, records
and files (excluding any appraisals, strategic plans for the Property, internal
analyses, information regarding the marketing of the Property for sale,
submissions relating to Seller’s obtaining of corporate or partnership
authorization, attorney and accountant work product, attorney-client privileged
documents, or other similar information in

 

            PURCHASE AND SALE AGREEMENT         SCHEDULE 4 CH2M HILL        
FORM OF BILL OF SALE GAINESVILLE, FLORIDA         TO PERSONAL PROPERTY



--------------------------------------------------------------------------------

the possession or control of Seller which Seller reasonably deems confidential
or proprietary) relating to the Property (the “Personal Property”). The Personal
Property does not include any property owned by tenants, contractors or
licensees.

 

3. The Personal Property is hereby transferred and conveyed subject to those
certain matters more particularly described on Exhibit “C” attached hereto and
made a part hereof.

 

4. This Bill of Sale shall inure to the benefit of Purchaser, and be binding
upon Seller, and their respective legal representatives, transfers, successors
and assigns.

 

[Remainder of Page Intentionally Left Blank]

 

PURCHASE AND SALE AGREEMENT         SCHEDULE 4 CH2M HILL         FORM OF BILL OF
SALE GAINESVILLE, FLORIDA         TO PERSONAL PROPERTY

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed under
seal as of this day and year first above written.

 

“SELLER”

FUND VII AND FUND VIII ASSOCIATES,

a Georgia joint venture

By:

  Wells Real Estate Fund VII, L.P., a Georgia limited partnership, venture
partner    

By:

  Wells Partners, L.P., a Georgia limited partnership, general partner        

By:

  Wells Capital, Inc., a Georgia corporation, general partner            

By:

               

Name:

               

Title:

         

By:

 

Wells Real Estate Fund VIII, L.P., a

Georgia limited partnership, venture partner

   

By:

  Wells Partners, L.P., a Georgia limited partnership, general partner        

By:

  Wells Capital, Inc., a Georgia corporation, general partner            

By:

               

Name:

               

Title:

   

 

PURCHASE AND SALE AGREEMENT         SCHEDULE 4 CH2M HILL         FORM OF BILL OF
SALE GAINESVILLE, FLORIDA         TO PERSONAL PROPERTY

3



--------------------------------------------------------------------------------

Exhibit “A”

 

Legal Description

 

            PURCHASE AND SALE AGREEMENT         SCHEDULE 4 CH2M HILL        
FORM OF BILL OF SALE GAINESVILLE, FLORIDA         TO PERSONAL PROPERTY



--------------------------------------------------------------------------------

Exhibit “B”

 

List of Personal Property

 

            PURCHASE AND SALE AGREEMENT         SCHEDULE 4 CH2M HILL        
FORM OF BILL OF SALE GAINESVILLE, FLORIDA         TO PERSONAL PROPERTY



--------------------------------------------------------------------------------

SCHEDULE 5

 

FORM OF GENERAL ASSIGNMENT OF

SELLER’S INTEREST IN INTANGIBLE PROPERTY

 

GENERAL ASSIGNMENT

 

THIS GENERAL ASSIGNMENT (“Assignment”) is made and entered into as of the     
day of                     , 2005, by FUND VII AND FUND VIII ASSOCIATES, , a
Georgia joint venture (“Assignor”) to                                         ,
a                      (“Assignee”).

 

WITNESSETH:

 

WHEREAS, contemporaneously with the execution hereof, Assignor has conveyed to
Assignee certain real property located in Gainesville, Alachua County, Florida,
and more particularly described on Exhibit “A” attached hereto and made a part
hereof (the “Property”); and

 

WHEREAS, in connection with said conveyance, Assignor desires to transfer and
assign to Assignee all of Assignor’s right, title and interest (if any) in and
to all assignable tradenames, entitlements and other intangible property used
and owned by Assignor (if any) in connection with the Property, subject to the
matters set forth on Exhibit “B” attached hereto and made a part hereof;

 

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) in hand paid to Assignor by Assignee, the premises and other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby acknowledged by Assignor and Assignee, Assignor and Assignee hereby
covenant and agree as follows:

 

1. Assignor hereby unconditionally and absolutely assigns, transfers, sets over
and conveys to Assignee, to the extent assignable, and without warranty or
representation of any kind, express or implied, except as set forth below and
except for any warranty or representation contained in that certain Purchase and
Sale Agreement dated as of November 4, 2005, between Assignor, as seller, and
Assignee as purchaser (the “Contract”) applicable to the property assigned
herein, all of Assignor’s right, title and interest (if any) in and to all
intangible property, if any, owned by Assignor related to the real property and
improvements constituting the Property (excluding any computer software which
either is licensed to Assignor or Assignor deems proprietary), including,
without limitation, Assignor’s rights and interests in and to the following
(i) all assignable plans and specifications and other architectural and
engineering drawings for the Improvements (as defined in the Contract); (ii) all
assignable warranties or guaranties given or made in respect of the Improvements
or Personal Property (as defined in the Contract); and (iii) all transferable
consents, authorizations, variances or waivers, licenses, permits and approvals
from any governmental or quasi-governmental agency, department, board,
commission, bureau or other entity or instrumentality solely in respect of the
Land or Improvements.

 

2. This Assignment shall inure to the benefit and be binding upon Assignor and
Assignee and their respective legal representatives, successors and assigns.

 

            PURCHASE AND SALE AGREEMENT         SCHEDULE 5 CH2M HILL        
FORM OF GENERAL ASSIGNMENT OF SELLER’S GAINESVILLE, FLORIDA         INTEREST IN
INTANGIBLE PROPERTY



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the duly authorized representative of Assignor has caused
this Assignment to be properly executed under seal as of this day and year first
above written.

 

“ASSIGNOR”

FUND VII AND FUND VIII ASSOCIATES,

a Georgia joint venture

By:

  Wells Real Estate Fund VII, L.P., a Georgia limited partnership, venture
partner    

By:

  Wells Partners, L.P., a Georgia limited partnership, general partner        

By:

  Wells Capital, Inc., a Georgia corporation, general partner            

By:

               

Name:

               

Title:

         

By:

 

Wells Real Estate Fund VIII, L.P., a

Georgia limited partnership, venture partner

   

By:

  Wells Partners, L.P., a Georgia limited partnership, general partner        

By:

  Wells Capital, Inc., a Georgia corporation, general partner            

By:

               

Name:

               

Title:

   

 

            PURCHASE AND SALE AGREEMENT         SCHEDULE 5 CH2M HILL        
FORM OF GENERAL ASSIGNMENT OF SELLER’S GAINESVILLE, FLORIDA         INTEREST IN
INTANGIBLE PROPERTY

2



--------------------------------------------------------------------------------

Exhibit “A”

 

Legal Description

 

PURCHASE AND SALE AGREEMENT         SCHEDULE 5 CH2M HILL         FORM OF GENERAL
ASSIGNMENT OF SELLER’S GAINESVILLE, FLORIDA         INTEREST IN INTANGIBLE
PROPERTY



--------------------------------------------------------------------------------

SCHEDULE 6

 

FORM OF SELLER’S AFFIDAVIT

(FOR PURCHASER’S TITLE INSURANCE PURPOSES)

 

SELLER’S AFFIDAVIT

 

STATE OF GEORGIA

 

COUNTY OF _________

 

Personally appeared before me, the undersigned deponent ___________________, who
being duly sworn, deposes and says on oath the following to the best of his
knowledge and belief:

 

1. That the undersigned is the ________________________ of Wells Capital, Inc.,
the general partner of Wells Partners, L.P., which is a general partner of each
of Wells Real Estate Fund VII, L.P. (“Fund VII”) and Wells Real Estate Fund
VIII, L.P. (“Fund VIII”), with Fund VII and Fund VIII being all of the venture
partners of FUND VII AND FUND VIII ASSOCIATES, a Georgia joint venture
(hereinafter referred to as “Owner”) and as such officer of such general partner
of a general partner of each joint venture partner of the Owner, the undersigned
has personal knowledge of the facts sworn to in this Affidavit.

 

2. That Owner is the owner of certain real property located in Alachua County,
Florida, being described on EXHIBIT A, attached hereto and made a part hereof
(hereinafter referred to as the “Property”), subject to those matters set forth
on EXHIBIT B, attached hereto and made a part hereof.

 

3. That Owner is in possession of the Property, and to the best knowledge and
belief of the undersigned, no other parties have any claim to possession of the
Property, except as set forth on EXHIBIT B hereto.

 

4. That the undersigned is not aware of and has received no notice of any
pending suits, proceedings, judgments, bankruptcies, liens or executions against
the Owner which affect title to the Property except for any matters set forth on
EXHIBIT B-1 hereto.

 

5. That except as may be set forth on EXHIBIT B hereto, there are no unpaid or
unsatisfied security deeds, mortgages, deeds of trust, claims of lien, special
assessments for sewer or streets, or ad valorem taxes which constitute a lien
against the Property or any part thereof.

 

6. That, except as may be set forth on EXHIBIT C attached hereto and made a part
hereof, no improvements or repairs have been made upon the Property at the
instance of Owner within the ninety-five (95) days immediately preceding the
date hereof for which the cost has not

 

            PURCHASE AND SALE AGREEMENT         SCHEDULE 6 CH2M HILL        
FORM OF SELLER’S AFFIDAVIT (FOR GAINESVILLE, FLORIDA         PURCHASER’S TITLE
INSURANCE PURPOSES)



--------------------------------------------------------------------------------

been paid; and, except as may be set forth on EXHIBIT C hereto, there are no
outstanding bills for labor or materials used in making improvements or repairs
on the Property at the instance of Owner or for services of architects,
surveyors, or engineers incurred in connection therewith at the instance of
Owner.

 

7. That Owner is not a foreign person, a foreign corporation, foreign
partnership, foreign trust or foreign estate, as those terms are defined in the
Internal Revenue Code. Owner is not a disregarded entity as defined in
§1.1445-2(b)(2)(iii) of the Income Tax Regulations. The federal employer
identification number of the Owner is 58-2174098 and Owner’s address is 6200 The
Corners Parkway, Norcross, Georgia 30092. This statement is made by the
undersigned in compliance with Section 1445 of the Internal Revenue Code to
exempt any transferee of the Property from withholding the tax required upon a
foreign transferor’s disposition of a U.S. real property interest

 

8. That to Owner’s knowledge there are no boundary disputes affecting the
Property.

 

9. That this Affidavit is made to induce Chicago Title Insurance Company to
insure title to the Property, without exception other than as set forth on
EXHIBIT B hereto, relying on information in this document.

 

Sworn to and subscribed before me,

this _____ day of ____________, 2005.

 

   

(SEAL)

Name:________________________________

   

Title:_________________________________

   

 

  

Notary Public

 

My Commission Expires:

 

  

(NOTARIAL SEAL)

 

PURCHASE AND SALE AGREEMENT         SCHEDULE 6 CH2M HILL         FORM OF
SELLER’S AFFIDAVIT (FOR GAINESVILLE, FLORIDA         PURCHASER’S TITLE INSURANCE
PURPOSES)



--------------------------------------------------------------------------------

EXHIBIT A

 

Legal Description

 

            PURCHASE AND SALE AGREEMENT         SCHEDULE 6 CH2M HILL        
FORM OF SELLER’S AFFIDAVIT (FOR GAINESVILLE, FLORIDA         PURCHASER’S TITLE
INSURANCE PURPOSES)



--------------------------------------------------------------------------------

EXHIBIT B

 

Existing Encumbrances

 

            PURCHASE AND SALE AGREEMENT         SCHEDULE 6 CH2M HILL        
FORM OF SELLER’S AFFIDAVIT (FOR GAINESVILLE, FLORIDA         PURCHASER’S TITLE
INSURANCE PURPOSES)



--------------------------------------------------------------------------------

EXHIBIT B-1

 

List of any Pending Actions regarding Tenant Matters

 

            PURCHASE AND SALE AGREEMENT         SCHEDULE 6 CH2M HILL        
FORM OF SELLER’S AFFIDAVIT (FOR GAINESVILLE, FLORIDA         PURCHASER’S TITLE
INSURANCE PURPOSES)



--------------------------------------------------------------------------------

EXHIBIT C

 

List of any Contractors, Materialmen or Suppliers Not Yet Paid in Full

 

            PURCHASE AND SALE AGREEMENT         SCHEDULE 6 CH2M HILL        
FORM OF SELLER’S AFFIDAVIT (FOR GAINESVILLE, FLORIDA         PURCHASER’S TITLE
INSURANCE PURPOSES)



--------------------------------------------------------------------------------

SCHEDULE 7

 

FORM OF SELLER’S CERTIFICATE

(AS TO SELLER’S REPRESENTATIONS AND WARRANTIES)

 

SELLER’S CERTIFICATE AS TO REPRESENTATIONS

 

THIS SELLER’S CERTIFICATE AS TO REPRESENTATIONS (this “Certificate”) is given
and made by FUND VII AND FUND VIII ASSOCIATES, a Georgia joint venture
(“Seller”), this ___ day of ______________, 2005, for the benefit of
_________________________, a _______________ (“Purchaser”).

 

Pursuant to the provisions of that certain Purchase and Sale Agreement, dated as
of November 4, 2005, between Seller and Purchaser (the “Contract”), for the
purchase and sale of the property described on EXHIBIT “A” attached hereto and
made a part hereof (the “Property”), Seller certifies that except as may be set
forth to the contrary in EXHIBIT “B” attached hereto and made a part hereof, all
of the representations and warranties of Seller contained in Section 4.1 of the
Contract remain true and correct in all material respects as of the date hereof.

 

The representations and warranties contained herein and in Section 4.1 of the
Contract shall survive for the period specified in Section 11.4 of the Contract,
and upon the expiration of the applicable survival period, such representations
and warranties of Seller shall be of no further force or effect except that with
respect to any particular alleged breach, Purchaser shall give Seller written
notice prior to the expiration of the survival period of such alleged breach
with reasonable detail as to the nature of such breach and files an action
against Seller with respect thereto within one hundred twenty (120) days after
the giving of such notice.

 

Remainder of Page Intentionally Left Blank

            PURCHASE AND SALE AGREEMENT         SCHEDULE 7 CH2M HILL        
FORM OF SELLER’S CERTIFICATE (AS TO SELLER’S GAINESVILLE, FLORIDA        
REPRESENTATIONS AND WARRANTIES)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller has caused this Certificate to be executed by its
duly authorized representatives as of the day and year first above written.

 

“ASSIGNOR” FUND VII AND FUND VIII ASSOCIATES,
a Georgia joint venture By:   Wells Real Estate Fund VII, L.P., a Georgia
limited partnership, venture partner     By:   Wells Partners, L.P., a Georgia
limited partnership, general partner         By:   Wells Capital, Inc., a
Georgia corporation, general partner             By:                 Name:      
          Title:     By:   Wells Real Estate Fund VIII, L.P., a Georgia limited
partnership, venture partner     By:   Wells Partners, L.P., a Georgia limited
partnership, general partner         By:   Wells Capital, Inc., a Georgia
corporation, general partner             By:                 Name:              
  Title:    

 

PURCHASE AND SALE AGREEMENT         SCHEDULE 7 CH2M HILL         FORM OF
SELLER’S CERTIFICATE (AS TO SELLER’S GAINESVILLE, FLORIDA        
REPRESENTATIONS AND WARRANTIES)

2



--------------------------------------------------------------------------------

EXHIBIT “A”

 

LEGAL DESCRIPTION

 

            PURCHASE AND SALE AGREEMENT         SCHEDULE 7 CH2M HILL        
FORM OF SELLER’S CERTIFICATE (AS TO SELLER’S GAINESVILLE, FLORIDA        
REPRESENTATIONS AND WARRANTIES)



--------------------------------------------------------------------------------

EXHIBIT “B”

 

EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES

 

            PURCHASE AND SALE AGREEMENT         SCHEDULE 7 CH2M HILL        
FORM OF SELLER’S CERTIFICATE (AS TO SELLER’S GAINESVILLE, FLORIDA        
REPRESENTATIONS AND WARRANTIES)



--------------------------------------------------------------------------------

SCHEDULE 8

 

FORM OF SELLER’S FIRPTA AFFIDAVIT

 

CERTIFICATION OF NON-FOREIGN STATUS

 

Section 1445 of the Internal Revenue Code provides that a transferee of a
U.S. real property interest must withhold tax if the transferor is a foreign
person. For U.S. tax purposes (including Section 1445), the owner of a
disregarded entity (which has legal title to a U.S. real property interest under
local law) will be the transferor of the property and not the disregarded
entity. To inform the transferee that withholding of tax is not required upon
the disposition of a U.S. real property interest by FUND VII AND FUND VIII
ASSOCIATES, a Georgia joint venture (the “Seller”), the Seller hereby certifies
as follows:

 

1. The Seller is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

 

2. Seller is not a disregarded entity as defined in §1.1445-2(b)(2)(iii) of the
Income Tax Regulations;

 

3. The Seller’s U.S. employer identification number is 58-2174098; and

 

4. The Seller’s office address is 6200 The Corners Parkway, Norcross, Georgia
30092.

 

The undersigned understands that this Certification may be disclosed to the
Internal Revenue Service by transferee and that any false statement contained
herein could be punished by fine, imprisonment, or both.

 

This Certificate is made with the knowledge that ____________________________, a
________________________, will rely upon this Certificate in purchasing that
certain real property from Seller more particularly described on Exhibit A
attached hereto.

 

Under penalties of perjury I declare that I have examined this Certification and
to the best of my knowledge and belief, it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of the
Seller.

 

              Date: ________________, 2005              

(Seal)

           

By:   

       

 

THIS CERTIFICATION MUST BE RETAINED UNTIL THE END OF THE FIFTH TAXABLE YEAR
FOLLOWING THE TAXABLE YEAR IN WHICH THE TRANSFER TAKES PLACE.

 

            PURCHASE AND SALE AGREEMENT         SCHEDULE 8 CH2M HILL        
FORM OF SELLER’S FIRPTA AFFIDAVIT GAINESVILLE, FLORIDA         CERTIFICATION OF
NON-FOREIGN STATUS



--------------------------------------------------------------------------------

SCHEDULE 9

 

FORM OF PURCHASER’S CERTIFICATE

(AS TO PURCHASER’S REPRESENTATIONS AND WARRANTIES)

 

PURCHASER’S CERTIFICATE AS TO REPRESENTATIONS

 

THIS PURCHASER’S CERTIFICATE AS TO REPRESENTATIONS (this “Certificate”) is given
and made by _________________________ (“Purchaser”), this ___ day of
______________, 2005, for the benefit of FUND VII AND FUND VIII ASSOCIATES, a
Georgia joint venture (“Seller”).

 

Pursuant to the provisions of that certain Purchase and Sale Agreement, dated as
of November 4, 2005, between Seller and Purchaser (the “Contract”), for the
purchase and sale of certain real property more particularly described on
EXHIBIT “A” attached hereto, Purchaser certifies that except as may be set forth
to the contrary in EXHIBIT “B” attached hereto and made a part hereof, all of
the representations and warranties of Purchaser contained in Section 4.4 of the
Contract remain true and correct in all material respects as of the date hereof.

 

The representations and warranties contained herein and in Section 4.4 of the
Contract shall survive for the period specified in Section 11.4 of the Contract,
and upon the expiration of the applicable survival period, such representations
and warranties of Purchaser shall be of no further force or effect except that
with respect to any particular alleged breach, Seller shall give Purchaser
written notice prior to the expiration of the survival period of such alleged
breach with reasonable detail as to the nature of such breach and files an
action against Purchaser with respect thereto within one hundred twenty
(120) days after the giving of such notice.

 

IN WITNESS WHEREOF, Purchaser has caused this Certificate to be executed by its
duly authorized representative as of the day and year first above written.

 

“PURCHASER”

____________________________________________,

a ___________________________________________

By:    

Name:

   

Title:

        (CORPORATE SEAL)

 

            PURCHASE AND SALE AGREEMENT         SCHEDULE 9 CH2M HILL        
FORM OF PURCHASER’S CERTIFICATE (AS TO GAINESVILLE, FLORIDA         PURCHASER’S
REPRESENTATIONS AND WARRANTIES)



--------------------------------------------------------------------------------

EXHIBIT “A”

 

LEGAL DESCRIPTION

 

            PURCHASE AND SALE AGREEMENT         SCHEDULE 9 CH2M HILL        
FORM OF PURCHASER’S CERTIFICATE (AS TO GAINESVILLE, FLORIDA         PURCHASER’S
REPRESENTATIONS AND WARRANTIES)



--------------------------------------------------------------------------------

EXHIBIT “B”

 

EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES

 

            PURCHASE AND SALE AGREEMENT         SCHEDULE 9 CH2M HILL        
FORM OF PURCHASER’S CERTIFICATE (AS TO GAINESVILLE, FLORIDA         PURCHASER’S
REPRESENTATIONS AND WARRANTIES)